


MASTER LEASE AGREEMENT




BETWEEN




GRAND TERRACE ASSISTED LP




AND




EMERITUS CORPORATION






June 1, 2004








3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  1  

--------------------------------------------------------------------------------

 

MASTER LEASE AGREEMENT


This Master Lease Agreement (“Lease”) is made and entered into as of June 1,
2004 (the “Effective Date”) between GRAND TERRACE ASSISTED LP, a limited
partnership organized under the laws of the State of Washington (“Landlord”),
having its principal office located at 600 University Street, Suite 2500,
Seattle, WA 98101, and Emeritus Corporation, a corporation organized under the
laws of the State of Washington (“Tenant”), having its chief executive office
located at 3131 Elliott Avenue, Suite 500, Seattle, Washington 98121.
R E C I T A L S
A.Landlord is the owner of the Leased Property and desires to lease the Leased
Property, as hereinafter defined, to Tenant and Tenant desires to lease the
Leased Property from Landlord upon the terms set forth in this Lease.
   NOW, THEREFORE, Landlord and Tenant agree as follows:
ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS
   1.1   Leased Property. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Leased Property, subject, however, to the Permitted
Exceptions and subject to the terms and conditions of this Lease.
   1.2   Indivisible Lease. This Lease constitutes one indivisible lease of the
entire Leased Property. The Leased Property constitutes one economic unit and
the Base Rent and all other provisions, have been negotiated and agreed to based
on a lease of all of the Leased Property as a single, composite, inseparable
transaction and would have been materially different had separate leases or a
divisible lease been intended. Except as expressly provided herein for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease shall apply equally and uniformly to all the Leased
Property as one unit and any Event of Default under this Lease is an Event of
Default as to the entire Leased Property. The parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create a single indivisible lease of all the
Leased Property and, in particular but without limitation, that for purposes of
any assumption, rejection or assignment of this Lease under the Bankruptcy Code,
this is one indivisible and non-severable lease and executory contract dealing
with one legal and economic unit which must be assumed, rejected or assigned as
a whole with respect to all (and only all) the Leased Property covered hereby.
The parties agree that the existence of more than one Landlord under this Lease
or of different methods of calculating the Base Rent due to various Landlords
under this Lease does not affect the indivisible, non-severable nature of this
Lease. The parties may amend this Lease from time to time to include one or more
additional Facility Properties as part of the Leased Property and such future
addition to the Leased Property shall not in any way change the indivisible and
non-severable nature of this Lease and all of the foregoing provisions shall
continue to apply in full force.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  2  

--------------------------------------------------------------------------------

 

   1.3   Term. The term (“Term”) of this Lease commences on the Effective Date
and expires at 12:00 Midnight local time in the City where the applicable
Facility is located on the day before the 10th anniversary of the Commencement
Date (the “Expiration Date”) it being understood and agreed that Tenant has no
option to renew the Lease.
   1.4   Definitions. Except as otherwise expressly provided, [i] the terms
defined in this section have the meanings assigned to them in this section and
include the plural as well as the singular; [ii] all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as of the time applicable; and
[iii] the words “herein”, “hereof”, and “hereunder” and similar words refer to
this Lease as a whole and not to any particular section.
“Actual Debt Service Coverage Ratio” means, for purposes of the calculation set
forth in Section 15.10, the ratio of the Actual Net Income to Debt Service.
“Actual Management Fees” shall mean, for purposes of the various definitions
contained herein and the calculations set forth in Exhibit F, actual management
fees paid in connection with the operation of the Facility.
“Actual Net Income” means, for purposes of the various definitions contained
herein and for purposes of the calculation set forth in Section 15.10, Net
Income plus the amount deducted for Assumed Management Fees in calculating Net
Income minus Actual Management Fees incurred during the relevant period.
“Assumed Management Fees” shall mean, for purposes of the various definitions
contained herein and for purposes of the calculation set forth in Section 15.10,
assumed management fees of five percent (5%) of net resident revenues of the
Facility (after Medicaid and Medicare contractual adjustments).
   “ADA” means the federal statute entitled Americans with Disabilities Act,
42 U.S.C. §12101, et seq.
   “Affiliate” means any person, corporation, partnership, limited liability
company, trust, or other legal entity that, directly or indirectly, controls, or
is controlled by, or is under common control with Tenant or Guarantor. “Control”
(and the correlative meanings of the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity.
“Affiliate” includes, without limitation, Guarantor. An Affiliate of Tenant
shall specifically exclude Columbia Pacific Management, Inc., or any Affiliate
thereof, Holiday Retirement Corporation, or any Affiliate thereof, and Alterra
Healthcare Corporation or any Affiliate thereof.
   “Annual Cash Flow Rent Reconciliation Schedule” has the meaning set forth in
Exhibit D.
   “Annual Company Budget” means Company’s projection of its financial statement
for the next fiscal year, which shall include the balance sheet, statement of
income,


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  3  

--------------------------------------------------------------------------------

 

statement of cash flows, statement of shareholders’ equity and statement of
capital expenditures for the applicable period.
   “Annual Facility Budget” means Tenant’s projection of the Facility Financial
Statement for the next fiscal year.
   “Annual Financial Statements” means for Tenant, an audited balance sheet,
statement of income, and statement of cash flows for the most recent fiscal year
on a consolidated basis and means, for the Facility, an unaudited balance sheet,
statement of income and statement of cash flows of the most recent fiscal year
on an individual Facility and, if applicable, consolidated, basis.
   “Average Daily Census” means the number determined by dividing the total
resident days for a Facility during a specific month by the actual number of
days contained in that month.
   “Bankruptcy Code” means the United States Bankruptcy Code set forth in
11 U.S.C. §101 et seq. seq., as amended from time to time.
   “Base Rent” has the meaning set forth in §2.1.
   “Business Day” means any day other than a Saturday, Sunday, or national
holiday.
   “Cash Flow Rent” has the meaning set forth in Exhibit D.
   “Cash Flow Rent Due” has the meaning set forth in Exhibit D.
   “Cash Flow Rent Paid” has the meaning set forth in Exhibit D.
   “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
   “Closing” means the closing of the lease of the Leased Property to Tenant.
   “Collateral” has the meaning set forth in §21.1.        
“Commencement Date” means the Effective Date if such date is the first day of a
month, and if it is not, the first day of the first month following the
Effective Date.
   “Company” means Tenant.
“Debt Service” means for purposes of the various definitions contained herein
and for purposes of the calculations set forth in Section 15.10 and in Exhibit
F, for the three (3) month period prior to the determination date, the aggregate
interest expense for the Facility Debt plus the aggregate amount of principal
payments due and payable during such three (3) month period (excluding optional
prepayments).


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  4  

--------------------------------------------------------------------------------

 

“Debt Service Coverage Ratio” means, for purposes of the calculations set forth
in Section 15.10 and in Exhibit F, the ratio of the Net Income to Debt Service.
“Debt Service Rent” has the meaning set forth in Exhibit D.
“Effective Capacity” means the actual number of units utilized at the Facility
from time to time.
“Extraordinary Income and Extraordinary Expenses” means material items of a
character significantly different from the typical or customary business
activities of the Tenant which would not be expected to recur frequently and
which would not be considered as recurring factors in any evaluation of the
ordinary operating processes of the Tenant’s business, and which would be
treated as extraordinary income or extraordinary expenses under GAAP
   “Effective Date” means the date of this Lease.
   “Environmental Laws” means all federal, state, and local laws, ordinances and
policies the purpose of which is to protect human health and the environment, as
amended from time to time, including, but not limited to, [i] CERCLA; [ii] the
Resource Conservation and Recovery Act; [iii] the Hazardous Materials
Transportation Act; [iv] the Clean Air Act; [v] Clean Water Act; [vi] the Toxic
Substances Control Act; [vii] the Occupational Safety and Health Act; [viii] the
Safe Drinking Water Act; and [ix] analogous state laws and regulations.
   "Equity Return Rent" has the meaning set forth in Exhibit D.
   “Event of Default” has the meaning set forth in §8.1.
   “Expiration Date” has the meaning set forth in §1.3.
   “Facility” means each facility located on a portion of the Land, including
the Facility Property associated with such Facility. References in this Lease to
“the Facility” shall mean each Facility individually unless expressly stated
otherwise.
   “Facility Cash Flow” means, for purposes of the calculation of Cash Flow
Rent, the sum of (i) the net income of the Facility for the applicable
calculation period as reflected on the statement of income included in the
Facility Financial Statement and as determined in accordance with GAAP (with the
exception of the method of accounting for move in fees) less (ii) an assumed
management fee equal to five percent (5%) of the Facility’s gross revenues
during the applicable calculation period and less (iii) $250 per unit per year
as a capital expenditure reserve and less (iv) Insurance Payments made in the
applicable calculation period and less (v) the Equity Return Rent plus (vi) the
amount of management fees reflected on the Facility Financial Statement for the
applicable calculation period and plus (vii) the Cash Flow Rent paid by Tenant
during the applicable calculation period and plus (viii) the amount of
depreciation and amortization reflected on the Facility Financial Statement for
the applicable calculation period and plus (ix) the general and professional
liability insurance premium and SIR expense accruals reflected on the Facility
Financial Statement for the applicable calculation period .


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  5  

--------------------------------------------------------------------------------

 

   “Facility Debt” means, for purposes of the calculation of Debt Service Rent,
the Initial Facility Debt or any Refinancing Debt secured from time to time by
the Facility in accordance with the terms of this Lease.
   “Facility Financial Statement” means a financial statement for each Facility
which shall include the balance sheet, statement of income, occupancy census
data (including payor mix), statement of capital expenditures and a comparison
of the actual financial data versus the Annual Facility Budget for the
applicable period.
   “Facility Name” means the name under which a Facility has done business
during the Term. The Facility Name in use by each Facility on the Effective Date
is set forth on the attached Exhibit A.
   “Facility Property” means the portion of the Land on which a Facility is
located, the legal description of which is set forth beneath the applicable
Facility Name on Exhibit B, the Improvements on such portion of the Land, the
Related Rights with respect to such portion of the Land, and Landlord’s Personal
Property with respect to such Facility.
   “Facility State” means the State in which a respective Facility is located.
   “Facility States” means, collectively, the States in which the Leased
Property is located.
   “Facility Uses” means the uses relating to the operation of a Facility as a
facility of the type and operating the number of units set forth on Exhibit A
with respect to such Facility.
   “Fixtures” means all permanently affixed equipment, machinery, fixtures and
other items of real and/or personal property (excluding Landlord’s Personal
Property), including all components thereof, now and hereafter located in, on or
used in connection with, and permanently affixed to or incorporated into the
Improvements, including, without limitation, all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, built-in oxygen and vacuum systems, towers and other
devices for the transmission of radio, television and other signals, all of
which, to the greatest extent permitted by law, are hereby deemed by the parties
hereto to constitute real estate, together with all replacements, modifications,
alterations and additions thereto.
   “General Additional Rent” has the meaning set forth in §2.2.1.
   “Government Authorizations” means all permits, licenses, approvals, consents,
and authorizations required to comply with all Legal Requirements, including,
but not limited to, [i] zoning permits, variances, exceptions, special use
permits, conditional use permits, and consents; [ii] the permits, licenses,
provider agreements and approvals required for licensure and operation of each
Facility in accordance with its respective Facility Uses and, if applicable,
certified as a provider under the federal Medicare and state Medicaid programs;
[iii] environmental, ecological, coastal, wetlands, air, and water permits,
licenses, and consents;


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  6  

--------------------------------------------------------------------------------

 

[iv] curb cut, subdivision, land use, and planning permits, licenses, approvals
and consents; [v] building, sign, fire, health, and safety permits, licenses,
approvals, and consents; and [vi] architectural reviews, approvals, and consents
required under restrictive covenants.
   “Hazardous Materials” means any substance [i] the presence of which poses a
hazard to the health or safety of persons on or about the Land, including, but
not limited to, asbestos containing materials; [ii] which requires removal or
remediation under any Environmental Law, including, without limitation, any
substance which is toxic, explosive, flammable, radioactive, or otherwise
hazardous; or [iii] which is regulated under or classified under any
Environmental Law as hazardous or toxic, including, but not limited to, any
substance within the meaning of “hazardous substance”, “hazardous material”,
“hazardous waste”, “toxic substance”, “regulated substance”, “solid waste”, or
“pollutant” as defined in any Environmental Law.
   “Impositions” has the meaning set forth in §3.2.
   “Improvements” means all buildings, structures, Fixtures and other
improvements of every kind on any portion of the Land, including, but not
limited to, alleys, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures, now or hereafter situated upon any portion of the Land.
   “Initial Facility” means the Facility located in Grand Terrace, California.
   “Initial Facility Debt” means that Assumed, Amended and Restated Promissory
Note dated June 1, 2004 in the face amount of $3,187,163.00 executed by Landlord
for the benefit of Lender.
   “Insurance Payments” means amounts actually paid by Tenant for general and
professional liability insurance premiums allocated to the Facility during the
Lease Term and self insurance retention amounts (“SIR”) with respect to claims
arising at the Facility during the Lease Term.
   “Land” means the real property described in Exhibit B attached hereto.
   “Landlord” means Grand Terrace Assisted LP and the owner of any Additional
Facilities hereinafter covered by the terms of this Lease.
   “Landlord Affiliate” means any person, corporation, partnership, limited
liability company, trust, or other legal entity that, directly or indirectly,
controls, or is controlled by, or is under common control with Landlord, other
than Tenant. “Control” (and the correlative meanings of the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity.
   “Landlord’s Personal Property” means all Personal Property owned by Landlord
on the Effective Date and located at the Facility, together with any and all
replacements thereof,


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  7  

--------------------------------------------------------------------------------

 

and all Personal Property that pursuant to the terms of this Lease becomes the
property of Landlord during the Term but specifically excluding all inventory
and any Tenant’s Property.
   “Lease” means this Master Lease Agreement, as amended from time to time.
   “Lease Documents” means this Lease and all documents executed by Landlord and
Tenant relating to this Lease or the Facility.
   “Lease Payments” means the sum of the Base Rent payments for the applicable
period.
   “Lease Year” means each consecutive period of 365 or 366 days throughout the
Term. The first Lease Year commences on the Commencement Date and expires on the
day before the first anniversary of the Commencement Date.
   “Leased Property” means all of the Land, Improvements, Related Rights and
Landlord’s Personal Property.
   “Legal Requirements” means all laws, regulations, rules, orders, writs,
injunctions, decrees, certificates, requirements, agreements, conditions of
participation and standards of any federal, state, county, municipal or other
governmental entity, administrative agency, insurance underwriting board,
architectural control board, private third-party payor, accreditation
organization, or any restrictive covenants applicable to the development,
construction, condition and operation of the Facility by Tenant for the Facility
Uses, including, but not limited to, [i] zoning, building, fire, health, safety,
sign, and subdivision regulations and codes; [ii] certificate of need laws (if
applicable); [iii] licensure to operate as each Facility in accordance with its
respective Facility Uses; [iv] Medicare and Medicaid certification requirements
(if applicable); [v] the ADA; [vi] any Environmental Laws; and
[vii] requirements, conditions and standards for participation in third-party
payor insurance programs (if applicable).
   “Lender” means GMAC Commercial Mortgage Corporation, a California
corporation.
   “Net Income” means, for purposes of the various definitions contained herein
and the calculations set forth in Section 15.10 and in Exhibit F, the net
pre-tax income of the Facility for the applicable three (3) month period prior
to the determination date without deduction for Actual Management Fees plus
interest or lease expenses or allowances for depreciation and amortization of
the Facility for the relevant period to the extent deducted from such net
pre-tax income minus Extraordinary Income to the extent included in such net
pre-tax income plus Extraordinary Expenses to the extent deducted from such net
pre-tax income minus Assumed Management Fees for the Facility for such three (3)
month period.”
   “Organization State” means the State in which an entity is organized.
   “Organizational Documents” means [i] for a corporation, its Articles of
Incorporation certified by the Secretary of State of the Organization State, as
amended to date, and its Bylaws certified by such entity, as amended to date;
[ii] for a partnership, its Partnership


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  8  

--------------------------------------------------------------------------------

 

Agreement certified by such entity, as amended to date, and the Partnership
Certificate, certified by the appropriate authority (if applicable), as amended
to date; and [iii] for a limited liability company, its Articles of Organization
certified by the Secretary of State of the Organization State, as amended to
date, and its Operating Agreement certified by such entity, as amended to date.
   “Periodic Financial Statements” means [i] for Tenant, an unaudited balance
sheet and statement of income for the most recent quarter; and [ii] for the
Facility, an unaudited Facility Financial Statement for the most recent month.
   “Permitted Exceptions” means all easements, liens, encumbrances,
restrictions, agreements and other title matters existing as of the Effective
Date, including, without limitation, the exceptions to title set forth on
Exhibit C attached hereto, and any sublease of any portion of the Leased
Property made in complete accordance with Article 17.
   “Permitted Liens” means [i] liens granted to Landlord; [ii] liens customarily
incurred by Tenant in the ordinary course of business for items not delinquent,
including mechanic’s liens and deposits and charges under worker’s compensation
laws; [iii] liens for taxes and assessments not yet due and payable; [iv] any
lien, charge, or encumbrance which is being contested in good faith pursuant to
this Lease; [v] the Permitted Exceptions; and [vi] purchase money financing and
capitalized equipment leases for the acquisition of personal property provided,
however, that Landlord obtains a nondisturbance agreement from the purchase
money lender or equipment lessor in form and substance as may be satisfactory to
Landlord if the original cost of the equipment exceeds $250,000.00 per Facility.
   “Personal Property” means all machinery, equipment, furniture, furnishings,
movable walls or partitions, computers (and all associated software), trade
fixtures and other personal property (but excluding consumable inventory and
supplies owned by Tenant) used in connection with the Leased Property, together
with all replacements and alterations thereof and additions thereto, except
items, if any, included within the definition of Fixtures or Improvements.
   “Qualified Capital Expenditures” means any amounts expended for routine
repairs and maintenance as well as expenditures capitalized on the books of
Tenant for any of the following: replacement of furniture, fixtures and
equipment, including refrigerators, ranges, major appliances, bathroom fixtures,
doors (exterior and interior), central air conditioning and heating systems
(including cooling towers, water chilling units, furnaces, boilers and fuel
storage tanks) and replacement of siding; roof replacements, including
replacements of gutters, downspouts, eaves and soffits; repairs and replacements
of plumbing and sanitary systems; overhaul of elevator systems; repaving,
resurfacing and sealcoating of sidewalks, parking lots and driveways; repainting
of entire building exterior and normal maintenance and repairs needed to
maintain the quality and condition of the Facility in the market in which it
operates, but excluding Alterations.
   “Receivables” means [i] all of Tenant’s right to receive payment for
providing resident care and services at the Facility as set forth in any
accounts, contract rights, and


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  9  

--------------------------------------------------------------------------------

 

instruments, and [ii] those documents, chattel paper, inventory proceeds,
provider agreements, participation agreements, ledger sheets, files, records,
computer programs, tapes, and agreements relating to Tenant’s rights to receive
payment for providing resident care services at the Facility.
   “Refinancing Debt” means any debt secured by a Facility upon a refinancing of
the Facility Debt provided that for purposes of calculating the Debt Service
Rent, (i) the principal amount thereof shall be equal to the outstanding
principal balance of the Initial Facility Debt immediately prior to the date on
which the first refinancing of the Initial Facility Debt occurs, as such
outstanding principal balance may be reduced from time to time as a result of
the application of the Debt Service Rent to the payment thereof and (ii) the
amortization period shall be twenty five (25) years from the closing of the
Refinancing Debt transaction and (iii) the interest rate shall be the actual
interest rate, as it may vary from time to time, set forth in the documents
evidencing the Refinancing Debt.
   “Related Rights” means all easements, rights (including bed operating rights)
and appurtenances relating to the Land and the Improvements.
”Rent” means Base Rent, General Additional Rent and Default Rent.
   “Replacement Operator” has the meaning set forth in §15.7.1.
   “Secured Party” has the meaning set forth in §21.1.
   “Tenant” has the meaning set forth in the introductory paragraph of this
Lease.
   “Term” has the meaning set forth in §1.3.
ARTICLE 2: RENT
   2.1   Base Rent. Tenant shall pay Landlord the rent due hereunder (the “Base
Rent”) in monthly installments payable in the amounts and at the times set forth
in Exhibit D.
   2.2   Additional Rent.
   2.2.1   General Additional Rent. In addition to Base Rent, Tenant shall pay
all other amounts, liabilities, obligations and Impositions which Tenant assumes
or agrees to pay under this Lease including any fine, penalty, interest, charge
and cost which may be added for nonpayment or late payment of such items
(collectively the “General Additional Rent”).
   2.3   Place of Payment of Rent. Tenant shall make all payments of the Debt
Service Rent directly to the Facility Lender and all payments of the Cash Flow
Rent to Landlord at the address set forth in this Lease.
   2.4   Net Lease/Guaranty of Payment of Rent. This Lease shall be deemed and
construed to be an “absolute net lease”, and Tenant shall pay all Rent and other
charges and expenses in connection with the Leased Property throughout the Term,
without abatement, deduction, recoupment or set-off. Landlord shall have all
legal, equitable and contractual rights,


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  10  

--------------------------------------------------------------------------------

 

powers and remedies provided either in this Lease or by statute or otherwise in
the case of nonpayment of the Rent.
   2.5   No Termination, Abatement, Etc. Except as otherwise specifically
provided in this Lease, Tenant shall remain bound by this Lease in accordance
with its terms. Tenant shall not, without the consent of Landlord, modify,
surrender or terminate the Lease, nor seek nor be entitled to any abatement,
deduction, deferment or reduction of Rent, or set-off or recoupment against the
Rent. Except as expressly provided in this Lease, the obligations of Landlord
and Tenant shall not be affected by reason of [i] any damage to, or destruction
of, the Leased Property or any part thereof from whatever cause or any Taking
(as hereinafter defined) of the Leased Property or any part thereof; [ii] the
lawful or unlawful prohibition of, or restriction upon, Tenant’s use of the
Leased Property, or any part thereof, the interference with such use by any
person, corporation, partnership or other entity, or by reason of eviction by
paramount title; [iii] any claim which Tenant has or might have against Landlord
or by reason of any default or breach of any warranty by Landlord under this
Lease or any other agreement between Landlord and Tenant, or to which Landlord
and Tenant are parties; [iv] any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceeding affecting Landlord or any assignee or transferee of Landlord; or
[v] any other cause, whether similar or dissimilar to any of the foregoing,
other than a discharge of Tenant or Landlord from any such obligations as a
matter of law. Except as otherwise specifically provided in this Lease, Tenant
hereby specifically waives all rights, arising from any occurrence whatsoever,
which may now or hereafter be conferred upon it by law [a] to modify, surrender
or terminate this Lease or quit or surrender the Leased Property or any portion
thereof; or [b] entitling Tenant to any abatement, reduction, suspension or
deferment of the Rent or other sums payable by Tenant hereunder. The obligations
of Landlord and Tenant hereunder shall be separate and independent covenants and
agreements and the Rent and all other sums payable by Tenant hereunder shall
continue to be payable in all events unless the obligations to pay the same
shall be terminated pursuant to the express provisions of this Lease or by
termination of this Lease other than by reason of an Event of Default. Nothing
in this §2.5 shall be construed to limit any right which Tenant may have to
bring a separate action against Landlord for any claim which Tenant may have or
allege to have against Landlord.
ARTICLE 3: IMPOSITIONS AND UTILITIES
   3.1   Payment of Impositions. Tenant shall pay, as Additional Rent, all
Impositions that may be levied or become a lien on the Leased Property or any
part thereof at any time during the Term before any fine, penalty, interest, or
cost is incurred; provided, however, Tenant may contest any Imposition in
accordance with §3.7. Tenant shall deliver to Landlord [i] not more than five
days after the due date of each Imposition, copies of the invoice for such
Imposition and the check delivered for payment thereof; and [ii] not more than
30 days after the due date of each Imposition, a copy of the official receipt
evidencing such payment or other proof of payment satisfactory to Landlord.
Tenant’s obligation to pay such Impositions shall be deemed absolutely fixed
upon the date such Impositions become a lien upon the Leased Property or any
part thereof. Tenant, at its expense, shall prepare and file all tax returns and
reports in respect of any Imposition as may be required by governmental
authorities. Tenant shall be entitled to any refund due from any taxing
authority if no Event of Default shall have


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  11  

--------------------------------------------------------------------------------

 

occurred hereunder and be continuing and if Tenant shall have paid all
Impositions due and payable as of the date of the refund. Landlord shall be
entitled to any refund from any taxing authority if an Event of Default has
occurred and is continuing. Any refunds retained by Landlord due to an Event of
Default shall be applied as provided in §8.8. Landlord and Tenant shall, upon
request of the other, provide such data as is maintained by the party to whom
the request is made with respect to the Leased Property as may be necessary to
prepare any required returns and reports. In the event governmental authorities
classify any property covered by this Lease as personal property, Tenant shall
file all personal property tax returns in such jurisdictions where it may
legally so file. Landlord, to the extent it possesses the same, and Tenant, to
the extent it possesses the same, will provide the other party, upon request,
with cost and depreciation records necessary for filing returns for any property
so classified as personal property. Where Landlord is legally required to file
personal property tax returns, Tenant will be provided with copies of assessment
notices indicating a value in excess of the reported value in sufficient time
for Tenant to file a protest. Tenant may, at Tenant’s option and at Tenant’s
sole cost and expense, protest, appeal or institute such other proceedings as
Tenant may deem appropriate to effect a reduction of real estate or personal
property assessments and Landlord, at Tenant’s expense as aforesaid, shall fully
cooperate with Tenant in such protest, appeal, or other action. Tenant shall
reimburse Landlord for all personal property taxes paid by Landlord within
30 days after receipt of billings accompanied by copies of a bill therefore and
payments thereof which identify the personal property with respect to which such
payments are made. Impositions imposed in respect to the tax-fiscal period
during which the Term terminates shall be adjusted and prorated between Landlord
and Tenant as of the termination date, whether or not such Imposition is imposed
before or after such termination, and Tenant’s obligation to pay its prorated
share thereof shall survive such termination.
   3.2   Definition of Impositions. “Impositions” means, collectively, [i] all
real estate and personal property ad valorem, sales and use, business or
occupation, single business, gross receipts, transaction privilege, rent or
similar taxes; [ii] assessments (including, without limitation, all assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not to be completed with the Term);
[iii] ground rents, water, sewer or other rents and charges, excises, tax
levies, and fees (including, without limitation, license, permit, inspection,
authorization and similar fees); [iv] all taxes imposed on Tenant’s operations
of the Leased Property, including, without limitation, employee withholding
taxes, income taxes and intangible taxes; [v] all taxes imposed by the Facility
State or any governmental entity in the Facility State with respect to the
conveyance of the Leased Property by Landlord to Tenant or Tenant’s designee,
including, without limitation, conveyance taxes; and [vi] all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Leased Property or
any part thereof and/or the Rent (including all interest and penalties thereon
due to any failure in payment by Tenant), which at any time prior to, during or
in respect of the Term hereof may be assessed or imposed on or in respect of or
be a lien upon [a] Landlord or Landlord’s interest in the Leased Property or any
part thereof; [b] the Leased Property or any part thereof or any rent therefrom
or any estate, right, title or interest therein; or [c] any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Leased Property or the leasing or use by Tenant of the
Leased Property or any part thereof. Tenant shall not, however, be required to
pay any capital gains tax or any tax


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  12  

--------------------------------------------------------------------------------

 

based on net income imposed on Landlord by any governmental entity taxes
including, without limitation, any capital stock or franchise taxes of Landlord
imposed by the Facility State or any governmental entity in the Facility State
due to this lease transaction or Landlord’s ownership of the Leased Property and
the income arising therefrom, or due to Landlord being considered as doing
business in the Facility State because of Landlord’s ownership of the Leased
Property or lease thereof to Tenant.
   3.3   Escrow of Impositions. If requested by Landlord after the occurrence of
an Event of Default or if required by the terms of any Facility Debt, Tenant
shall deposit with Landlord on the first day of each month a sum equal to 1/12th
of the Impositions assessed against the Leased Property for the preceding tax
year for real estate taxes (or any amount required by any mortgagee or any
beneficiary of a deed of trust securing any Facility Debt), which sums shall be
used by Landlord toward payment of such Impositions. In addition, if an Event of
Default occurs and while it remains uncured, Tenant shall, at Landlord’s
election, deposit with Landlord on the first day of each month a sum equal to
1/12th of the Impositions assessed against the Leased Property for the preceding
tax year other than real estate taxes (or any amount required by any mortgagee
or any beneficiary of a deed of trust securing any Facility Debt), which sums
shall be used by Landlord toward payment of such Impositions. Tenant, on demand,
shall pay to Landlord any additional funds necessary to pay and discharge the
obligations of Tenant pursuant to the provisions of this section. The receipt by
Landlord of the payment of such Impositions by and from Tenant shall only be as
an accommodation to Tenant, the mortgagees, and the taxing authorities, and
shall not be construed as rent or income to Landlord, Landlord serving, if at
all, only as a conduit for delivery purposes.
   3.4   Utilities. Tenant shall pay, as Additional Rent, all taxes,
assessments, charges, deposits, and bills for utilities, including, without
limitation, charges for water, gas, oil, sanitary and storm sewer, electricity,
telephone service, and trash collection, which may be charged against the
occupant of the Improvements during the Term. If an Event of Default occurs and
while it remains uncured, Tenant shall, at Landlord’s election, deposit with
Landlord on the first day of each month a sum equal to 1/12th of the amount of
the annual utility expenses for the preceding Lease Year, which sums shall be
used by Landlord to pay such utilities. Tenant shall, on demand, pay to Landlord
any additional amount needed to pay such utilities. Landlord’s receipt of such
payments shall only be an accommodation to Tenant and the utility companies and
shall not constitute rent or income to Landlord. Absent circumstances beyond
Tenant’s reasonable control, Tenant shall at all times maintain that amount of
heat necessary to ensure against the freezing of water lines. Tenant hereby
agrees to indemnify and hold Landlord harmless from and against any liability or
damages to the utility systems and the Leased Property that may result from
Tenant’s failure to maintain sufficient heat in the Improvements absent
circumstances beyond Tenant’s reasonable control.
   3.5   Discontinuance of Utilities. Landlord will not be liable for damages to
person or property or for injury to, or interruption of, business for any
discontinuance of utilities nor will such discontinuance in any way be construed
as an eviction of Tenant or cause an abatement of rent or operate to release
Tenant from any of Tenant’s obligations under this Lease.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  13  

--------------------------------------------------------------------------------

 



   3.6   Business Expenses. Tenant shall promptly pay all expenses and costs
incurred in connection with the operation of the Facility on the Leased
Property, including, without limitation, employee benefits, employee vacation
and sick pay, consulting fees, and expenses for inventory and supplies.
   3.7   Permitted Contests. Tenant, on its own or on Landlord’s behalf (or in
Landlord’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition or any Legal
Requirement or insurance requirement or any lien, attachment, levy, encumbrance,
charge or claim provided that [i] in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property; [ii] neither the Leased Property nor any
Rent therefrom nor any part thereof or interest therein would be in any
immediate danger of being sold, forfeited, attached or lost; [iii] in the case
of a Legal Requirement, Landlord would not be in any immediate danger of civil
or criminal liability for failure to comply therewith pending the outcome of
such proceedings; [iv] in the event that any such contest shall involve a sum of
money or potential loss in excess of $50,000.00, Tenant shall deliver to
Landlord and its counsel an opinion of Tenant’s counsel to the effect set forth
in clauses [i], [ii] and [iii], to the extent applicable; [v] in the case of a
Legal Requirement and/or an Imposition, lien, encumbrance or charge, Tenant
shall give such reasonable security as may be demanded by Landlord to insure
ultimate payment of the same and to prevent any sale or forfeiture of the
affected Leased Property or the Rent by reason of such nonpayment or
noncompliance; provided, however, the provisions of this section shall not be
construed to permit Tenant to contest the payment of Rent (except as to contests
concerning the method of computation or the basis of levy of any Imposition or
the basis for the assertion of any other claim) or any other sums payable by
Tenant to Landlord hereunder; [vi] in the case of an insurance requirement, the
coverage required by Article 4 shall be maintained; and [vii] if such contest be
finally resolved against Landlord or Tenant, Tenant shall, as Additional Rent
due hereunder, promptly pay the amount required to be paid, together with all
interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or insurance requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may be
reasonably required in any such contest, and, if reasonably requested by Tenant
or if Landlord so desires, Landlord shall join as a party therein. Tenant hereby
agrees to indemnify and save Landlord harmless from and against any liability,
cost or expense of any kind that may be imposed upon Landlord in connection with
any such contest and any loss resulting therefrom.
ARTICLE 4: INSURANCE
   4.1   Property Insurance. At Tenant’s expense, Tenant shall maintain in full
force and effect a property insurance policy or policies insuring the Leased
Property against the following:


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  14  

--------------------------------------------------------------------------------

 



 1. Loss or damage commonly covered by a “Special Form” or “All Risk” policy
    insuring against physical loss or damage to the Improvements and Personal
    Property, including, but not limited to, risk of loss from fire and other
    hazards, collapse, transit coverage, vandalism, malicious mischief, theft,
    earthquake (if the Leased Property is in earthquake zone 1 or 2) and
    sinkholes (if usually recommended in the area of the Leased Property). The
    policy shall be in the amount of the full replacement value (as defined in
    §4.5) of the Improvements and Personal Property and shall contain a
    deductible amount acceptable to Landlord. Landlord shall be named as an
    additional insured. The policy shall include a stipulated value endorsement
    or agreed amount endorsement and endorsements for contingent liability for
    operations of building laws, demolition costs, and increased cost of
    construction.
 2. If applicable, loss or damage by explosion of steam boilers, pressure
    vessels, or similar apparatus, now or hereafter installed on the Leased
    Property, in commercially reasonable amounts acceptable to Landlord.
 3. Consequential loss of rents and income coverage insuring against all “All
    Risk” or “Special Form” risk of physical loss or damage with limits and
    deductible amounts acceptable to Landlord covering risk of loss during the
    first nine months of reconstruction, and containing an endorsement for
    extended period of indemnity of at least 90 days, and shall be written with
    a stipulated amount of coverage if available at a reasonable premium.
 4. If the Leased Property is located, in whole or in part, in a federally
    designated 100-year flood plain area, flood insurance for the Improvements
    in an amount equal to the lesser of [i] the full replacement value of the
    Improvements; or [ii] the maximum amount of insurance available for the
    Improvements under all federal and private flood insurance programs.
 5. Loss or damage caused by the breakage of plate glass in commercially
    reasonable amounts acceptable to Landlord.
 6. Loss or damage commonly covered by blanket crime insurance, including
    employee dishonesty, loss of money orders or paper currency, depositor’s
    forgery, and loss of property of patients accepted by Tenant for
    safekeeping, in commercially reasonable amounts acceptable to Landlord.

   4.2   Liability Insurance. At Tenant’s expense, Tenant shall maintain
liability insurance against the following:
 1. Claims for personal injury or property damage commonly covered by
    comprehensive general liability insurance with endorsements for incidental
    malpractice, contractual, personal injury, owner’s protective liability,
    voluntary medical payments, products and completed operations, broad form
    property damage, and extended bodily injury, with commercially reasonable
    amounts for bodily injury, property damage, and voluntary medical
 2. payments acceptable to Landlord, but with a combined single limit of not
    less than $6,000,000.00 per occurrence.
 3. Claims for personal injury and property damage commonly covered by
    comprehensive automobile liability insurance, covering all owned and
    non-owned automobiles, with commercially reasonable amounts for bodily
    injury, property damage, and for automobile medical payments acceptable to
    Landlord, but with a combined single limit of not less than $5,000,000.00
    per occurrence.
 4. Professional liability insurance in at least the amount of $1,000,000 per
    occurrence, $3,000,000 aggregate, which shall include "tail" coverage
    insuring Tenant for acts occurring prior to the date hereof, with a
    $5,000,000 umbrella policy which includes coverage for professional
    liability."
 5. Claims commonly covered by worker’s compensation insurance for all persons
    employed by Tenant on the Leased Property. Such worker’s compensation
    insurance shall be in accordance with the requirements of all applicable
    local, state, and federal law.

   4.3   Builder’s Risk Insurance. In connection with any construction, Tenant
shall maintain in full force and effect a builder’s completed value risk
coverage (“Builder’s Risk Coverage”) of insurance in a nonreporting form
insuring against all “All Risk” or “Special Form” risk of physical loss or
damage to the Improvements, including, but not limited to, risk of loss from
fire and other hazards, collapse, transit coverage, vandalism, malicious
mischief, theft, earthquake (if Leased Property is in earthquake zone 1 or 2)
and sinkholes (if usually recommended in the area of the Leased Property). The
Builder’s Risk Coverage shall include endorsements providing coverage for
building materials and supplies and temporary premises. The Builder’s Risk
Coverage shall be in the amount of the full replacement value of the
Improvements and shall contain a deductible amount acceptable to Landlord.
Landlord shall be named as an additional insured. The Builder’s Risk Coverage
shall include an endorsement permitting initial occupancy.
   4.4   Insurance Requirements. The following provisions shall apply to all
insurance coverages required hereunder:
 1. The form and substance of all policies shall be subject to the approval of
    Landlord, which approval will not be unreasonably withheld.
 2. The carriers of all policies shall have a Best’s Rating of “A” or better and
    a Best’s Financial Category of XII or higher and shall be authorized to do
    insurance business in the Facility State.
 3. Tenant shall be the “named insured” and Landlord shall be an “additional
    insured” on each policy.
 4. Tenant shall deliver to Landlord certificates or policies showing the
    required coverages and endorsements. The policies of insurance shall provide
    that the policy
 5. may not be canceled or not renewed, and no material change or reduction in
    coverage may be made, without at least 30 days’ prior written notice to
    Landlord.
 6. The policies shall contain a severability of interest and/or cross-liability
    endorsement, provide that the acts or omissions of Tenant or Landlord will
    not invalidate the coverage of the other party, and provide that Landlord
    shall not be responsible for payment of premiums.
 7. All loss adjustment shall require the written consent of Landlord and
    Tenant, as their interests may appear.
 8. At least 30 days prior to the expiration of each insurance policy, Tenant
    shall deliver to Landlord a certificate showing renewal of such policy and
    payment of the annual premium therefor and a current Certificate of
    Compliance (in the form delivered at the time of Closing) completed and
    signed by Tenant’s insurance agent.

   4.5   Replacement Value. The term “full replacement value” means the actual
replacement cost thereof from time to time, including increased cost of
construction endorsement, with no reductions or deductions. Tenant shall, in
connection with each annual policy renewal, deliver to Landlord a
redetermination of the full replacement value by the insurer or an endorsement
indicating that the Leased Property is insured for its full replacement value.
If Tenant makes any Permitted Alterations (as hereinafter defined) to the Leased
Property, Landlord may have such full replacement value redetermined at any time
after such Permitted Alterations are made, regardless of when the full
replacement value was last determined.
   4.6   Blanket Policy. Notwithstanding anything to the contrary contained in
this Article 4, Tenant may carry the insurance required by this Article under a
blanket policy of insurance, provided that the coverage afforded Tenant will not
be reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all of the requirements of this Lease.
   4.7   No Separate Insurance. Tenant shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article, or increase the amounts of any then existing insurance, by
securing an additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including Landlord
and any mortgagees, are included therein as additional insureds or loss payees,
the loss is payable under said insurance in the same manner as losses are
payable under this Lease, and such additional insurance is not prohibited by the
existing policies of insurance. Tenant shall immediately notify Landlord of the
taking out of such separate insurance or the increasing of any of the amounts of
the existing insurance by securing an additional policy or additional policies.
   4.8   Waiver of Subrogation. Each party hereto hereby waives any and every
claim which arises or may arise in its favor and against the other party hereto
during the Term for any and all loss of, or damage to, any of its property
located within or upon, or constituting a part of, the Leased Property, which
loss or damage is covered by valid and collectible insurance


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  15  

--------------------------------------------------------------------------------

 

policies, to the extent that such loss or damage is recoverable under such
policies. Said mutual waiver shall be in addition to, and not in limitation or
derogation of, any other waiver or release contained in this Lease with respect
to any loss or damage to property of the parties hereto. Inasmuch as the said
waivers will preclude the assignment of any aforesaid claim by way of
subrogation (or otherwise) to an insurance company (or any other person), each
party hereto agrees immediately to give each insurance company which has issued
to it policies of insurance, written notice of the terms of said mutual waivers,
and to have such insurance policies properly endorsed, if necessary, to prevent
the invalidation of said insurance coverage by reason of said waivers, so long
as such endorsement is available at a reasonable cost.
   4.9   Mortgages. The following provisions shall apply if Landlord now or
hereafter places a mortgage on the Leased Property or any part thereof:
[i] Tenant shall obtain a standard form of lender’s loss payable clause insuring
the interest of the mortgagee; [ii] Tenant shall deliver evidence of insurance
to such mortgagee; [iii] loss adjustment shall require the consent of the
mortgagee; [iv] Tenant shall provide such other information and documents as may
be required by the mortgagee and [v] any rights which Tenant or Landlord may
have hereunder with respect to insurance proceeds shall be subject to all rights
granted therein to Lender and any obligations with respect thereto imposed on
Landlord under any documents evidencing the Facility Debt.
   4.10   Escrows. After an Event of Default occurs hereunder, Tenant shall make
such periodic payments of insurance premiums in accordance with Landlord’s
requirements after receipt of notice thereof from Landlord.
   4.11.   Waiver of Insurance Requirements. Notwithstanding anything to the
contrary set forth herein, because of current market conditions, based upon
prudent business practices, Tenant has advised Landlord that, as of the
Effective Date, Tenant will not meet all of the requirements regarding
maintenance of insurance as set forth in this Article 4 with respect to the
Initial Facility and Landlord has agreed that the insurance in effect on the
Effective Date as evidenced by the insurance certificates provided by Tenant to
Landlord at Closing, shall be deemed to satisfy the requirements of this Article
4; provided, however, Tenant hereby agrees that it will, from time to time
during the term of the Lease, consistent with prudent business practices,
investigate current market availability and pricing for insurance that would
meet or more closely approximate meeting the requirements of Landlord with
respect to insurance as set forth in this Article 4 and shall, in good faith
consider the implementation of such insurance if the same becomes available on
reasonable business terms, taking into account, among other things, the pricing
thereof. Notwithstanding the foregoing, Tenant may not be unilaterally required
by Landlord to purchase additional insurance beyond that in effect at Closing
ARTICLE 5: INDEMNITY
   5.1   Tenant’s Indemnification. Tenant hereby indemnifies and agrees to hold
harmless Landlord, any successors or assigns of Landlord, and Landlord’s and
such successor’s and assign’s directors, officers, employees and agents from and
against any and all demands, claims, causes of action, fines, penalties, damages
(including consequential damages), losses, liabilities (including strict
liability), judgments, and expenses (including, without limitation,


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  16  

--------------------------------------------------------------------------------

 

reasonable attorneys’ fees, court costs) incurred in connection with or arising
from: [i] the use or occupancy of the Leased Property by Tenant or any persons
claiming under Tenant; [ii] any activity, work, or thing done, or permitted or
suffered by Tenant in or about the Leased Property; [iii] any acts, omissions,
or negligence of Tenant or any person claiming under Tenant, or the contractors,
agents, employees, invitees, or visitors of Tenant or any such person; [iv] any
breach, violation, or nonperformance by Tenant or any person claiming under
Tenant or the employees, agents, contractors, invitees, or visitors of Tenant or
of any such person, of any term, covenant, or provision of this Lease or any
law, ordinance, or governmental requirement of any kind, including, without
limitation, any failure to comply with any applicable requirements under the
ADA; [v] any injury or damage to the person, property or business of Tenant, its
employees, agents, contractors, invitees, visitors, or any other person entering
upon the Leased Property; [vi] any construction, alterations, changes or
demolition of the Facility performed by or contracted for by Tenant or its
employees, agents or contractors; and [vii] any obligations, costs or expenses
arising under any Permitted Exceptions. If any action or proceeding is brought
against Landlord, its employees, or agents by reason of any such claim, Tenant,
upon notice from Landlord, will defend the claim at Tenant’s expense with
counsel reasonably satisfactory to Landlord. All amounts payable to Landlord
under this section shall be payable on written demand and any such amounts which
are not paid within 10 days after demand therefor by Landlord shall bear
interest at five percent (5.00%) per annum above the prime interest rate in
effective from time to time as published on the website of the Federal Reserve
Board at http:/www.federalreserve.gov/releases/h15/data/m/prime.txt). In case
any action, suit or proceeding is brought against Tenant by reason of any such
occurrence, Tenant shall use its commercially reasonable efforts to defend such
action, suit or proceeding. Nothing in this §5.1 shall be construed as requiring
Tenant to indemnify Landlord with respect to Landlord’s own gross negligence or
willful misconduct.
   5.1.1   Notice of Claim. Landlord shall notify Tenant in writing of any claim
or action brought against Landlord in which indemnity may be sought against
Tenant pursuant to this section. Such notice shall be given in sufficient time
to allow Tenant to defend or participate in such claim or action, but the
failure to give such notice in sufficient time shall not constitute a defense
hereunder nor in any way impair the obligations of Tenant under this section
unless the failure to give such notice precludes Tenant’s defense of any such
action.
   5.1.2   Survival of Covenants. The covenants of Tenant contained in this
section shall remain in full force and effect after the termination of this
Lease until the expiration of the period stated in the applicable statute of
limitations during which a claim or cause of action may be brought and payment
in full or the satisfaction of such claim or cause of action and of all expenses
and charges incurred by Landlord relating to the enforcement of the provisions
herein specified.
   5.1.3   Reimbursement of Expenses. Unless prohibited by law, Tenant hereby
agrees to pay to Landlord all of the reasonable fees, charges and reasonable
out-of-pocket expenses related to the Facility and required hereby, or incurred
by Landlord in enforcing the provisions of this Lease.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  17  

--------------------------------------------------------------------------------

 



   5.2   Environmental Indemnity; Audits. Tenant hereby indemnifies and agrees
to hold harmless Landlord, Lender, any successors to Landlord’s interest in this
Lease, including Lender, and Landlord’s and Lender’s and such successors’
directors, officers, employees and agents from and against any losses, claims,
damages (including consequential damages), penalties, fines, liabilities
(including strict liability), costs (including cleanup and recovery costs), and
expenses (including expenses of litigation and reasonable consultants’ and
attorneys’ fees) incurred by Landlord, Lender or any other indemnitee or
assessed against any portion of the Leased Property by virtue of any claim or
lien by any governmental or quasi-governmental unit, body, or agency, or any
third party, for cleanup costs or other costs pursuant to any Environmental Law.
Tenant’s indemnity shall survive the termination of this Lease. Provided,
however, Tenant shall have no indemnity obligation with respect to [i] Hazardous
Materials first introduced to the Leased Property subsequent to the date that
Tenant’s occupancy of the Leased Property shall have fully terminated; or
[ii] Hazardous Materials introduced to the Leased Property by Landlord, Lender,
its or their agent, employees, successors or assigns. If at any time during the
Term of this Lease any governmental authority notifies Landlord or Tenant of a
violation of any Environmental Law or Landlord reasonably believes that a
Facility may violate any Environmental Law, Landlord may require one or more
environmental audits of such portion of the Leased Property, in such form, scope
and substance as specified by Landlord, at Tenant’s expense. Tenant shall,
within 30 days after receipt of an invoice from Landlord, reimburse Landlord for
all costs and expenses incurred in reviewing any environmental audit, including,
without limitation, reasonable attorneys’ fees and costs.
   5.3   Limitation of Landlord’s Liability. Landlord, its agents, and
employees, will not be liable for any loss, injury, death, or damage (including
consequential damages) to persons, property, or Tenant’s business occasioned by
theft, act of God, public enemy, injunction, riot, strike, insurrection, war,
court order, requisition, order of governmental body or authority, fire,
explosion, falling objects, steam, water, rain or snow, leak or flow of water
(including water from the elevator system), rain or snow from the Leased
Property or into the Leased Property or from the roof, street, subsurface or
from any other place, or by dampness or from the breakage, leakage, obstruction,
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, or lighting fixtures of the Leased Property, or from construction,
repair, or alteration of the Leased Property or from any acts or omissions of
any other occupant or visitor of the Leased Property, or from any other cause
beyond Landlord’s control.
   5.4   Notice of Certain Events. Tenant shall promptly provide Landlord and
any Lender with written notice of the occurrence of any or all of the following:
   (a)   Tenant’s discovery of any Hazardous Materials on the Leased Property
which are not permitted by the terms of this Lease or of the violation of any
Hazardous Material Laws at or affecting the Leased Property (collectively, a
“Prohibited Activity and Condition”);
   (b)   Tenant’s receipt of or knowledge of any compliant, order, notice of
violation of other communication from any governmental authority or other person
or entity with


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  18  

--------------------------------------------------------------------------------

 

regard to present or future alleged Prohibited Activity and Conditions or any
other environmental, health or safety matters affecting the Leased property or
any other property of Tenant that is adjacent to the Leased Property; and
   (c)   Any representation or warranty of Tenant in this Article 5 which
becomes untrue at any time after the Commencement Date.
   No such notice shall serve to relieve Tenant from any obligations imposed on
it under this Lease, including, but not limited to, under this Article 5, no
Landlord from any obligations imposed on it under the documents evidencing the
Facility Debt.
ARTICLE 6: USE AND ACCEPTANCE OF PREMISES
   6.1   Use of Leased Property. Tenant shall use and occupy the Leased Property
exclusively for the Facility Uses specified for each Facility and for all lawful
and licensed ancillary uses, including the operation of an Alzheimer's Memory
Loss Unit (provided that Tenant will not change the number of existing Alzheimer
units without Landlord's prior consent), provided Tenant complies with all
applicable Legal Requirements, and for no other purpose without the prior
written consent of Landlord. Tenant shall obtain and maintain all approvals,
licenses, and consents needed to use and operate the Leased Property as herein
permitted. Tenant shall deliver to Landlord complete copies of surveys,
examinations, certification and licensure inspections, compliance certificates,
and other similar reports issued to Tenant by any governmental agency within
10 Business Days after Tenant’s receipt of each item. Further, Tenant shall
conduct the operation of the Facility at all times in a manner consistent with
the level of operation of the Facility as of the date hereof, which shall
include without limitation, Tenant’s covenant to do the following:


(a)   to operate the Facility in material compliance with applicable laws and
regulations relating thereto and cause all licenses, permits, certificates of
need, third party reimbursement contracts, and any other agreements necessary
for the use and operation of the Facility or as may be necessary for
participation in the Medicaid or other applicable reimbursement programs in
which the Facility participates to remain in effect without reduction in the
number of licensed units or units authorized for use in the Medicaid
reimbursement programs (unless Tenant first obtains the prior consent of
Landlord to such reduction, which consent may be withheld in its sole
discretion);


(b)to maintain sufficient inventory and equipment of types and quantities at the
Facility to enable Tenant adequately to perform operations of the Facility;


(c)   to keep all Improvements, Fixtures and equipment located on or used or
useful in connection with the Facility in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions, and improvements
thereto to keep the same in good operating condition; and


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  19  

--------------------------------------------------------------------------------

 





   (d)   to maintain sufficient cash in its operating accounts in order to
satisfy the working capital needs of the Facility.


   6.2   Acceptance of Leased Property. Tenant acknowledges that [i] Tenant and
its agents have had an opportunity to inspect the Leased Property; [ii] Tenant
has found the Leased Property fit for Tenant’s use; [iii] Landlord will deliver
the Leased Property to Tenant in “as-is” condition; [iv] Landlord is not
obligated to make any improvements or repairs to the Leased Property; and
[v] the roof, walls, foundation, heating, ventilating, air conditioning,
telephone, sewer, electrical, mechanical, elevator, utility, plumbing, and other
portions of the Leased Property are in good working order. Tenant waives any
claim or action against Landlord with respect to the condition of the Leased
Property. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN
RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR
USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS
TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.
   6.3   Conditions of Use and Occupancy. Tenant agrees that during the Term it
shall use and keep the Leased Property in a careful, safe and proper manner; not
commit or suffer waste thereon; not use or occupy the Leased Property for any
unlawful purposes; not use or occupy the Leased Property or permit the same to
be used or occupied, for any purpose or business deemed extra hazardous on
account of fire or otherwise; keep the Leased Property in such repair and
condition as may be required by the Board of Health, or other city, state or
federal authorities, free of all cost to Landlord; not permit any acts to be
done which will cause the cancellation, invalidation, or suspension of any
insurance policy; and permit Landlord and its agents to enter upon the Leased
Property at all reasonable times to examine the condition thereof.
ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS
   7.1   Maintenance. Tenant shall maintain, repair, and replace the Leased
Property, including, without limitation, all structural and nonstructural
repairs and replacements to the roof, foundations, exterior walls, HVAC systems,
equipment, parking areas, sidewalks, water, sewer and gas connections, pipes and
mains. Tenant shall pay, as Additional Rent, the full cost of maintenance,
repairs, and replacements. Tenant shall maintain all drives, sidewalks, parking
areas, and lawns on or about the Leased Property in a clean and orderly
condition, free of accumulations of dirt, rubbish, snow and ice. Tenant shall at
all times maintain, operate and otherwise manage the Leased Property on a basis
and in a manner consistent with the standards currently maintained by Tenant at
the Leased Property. All repairs shall, to the extent reasonably achievable, be
at least equivalent in quality to the original work or the property to be
repaired shall be replaced. Tenant will not take or omit to take any action the
taking or omission of which might materially impair the value or the usefulness
of the Leased Property or any parts thereof for the Facility Uses. Tenant shall
permit Landlord to inspect the Leased Property at all reasonable times and on
reasonable advance notice, and if Landlord has a reasonable basis to


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  20  

--------------------------------------------------------------------------------

 

believe that there are maintenance problem areas and gives Tenant written notice
thereof setting forth its concerns in reasonable detail, Tenant shall deliver to
Landlord a plan of correction within 10 Business Days after receipt of the
notice. Tenant shall diligently pursue correction of all problem areas within
60 days after receipt of the notice or such longer period as may be necessary
for reasons beyond its reasonable control such as shortage of materials or
delays in securing necessary permits, but not caused by lack of diligence by
Tenant, and, upon expiration of the 60-day period, shall deliver evidence of
completion to Landlord or an interim report evidencing Tenant’s diligent
progress towards completion and, at the end of the next 60-day period, evidence
of satisfactory completion. Upon completion, Landlord shall have the right to
re-inspect the Facility. At each inspection of the Leased Property by Landlord,
the Facility employee in charge of maintenance shall be available to tour the
Facility with Landlord and answer questions.
   7.2   Required Alterations. Tenant shall, at Tenant’s sole cost and expense,
make any additions, changes, improvements or alterations to the Leased Property,
including structural alterations, which may be required by any governmental
authorities, including those required to maintain licensure or certification
under the Medicare and Medicaid programs (if so certified), whether such changes
are required by Tenant’s use, changes in the law, ordinances, or governmental
regulations, defects existing as of the date of this Lease, or any other cause
whatsoever. All such additions, changes, improvements or alterations shall be
deemed to be Permitted Alterations and shall comply with all laws requiring such
alterations and with the provisions of §16.4.
   7.3   Mechanic’s Liens. Tenant shall have no authority to permit or create a
lien against Landlord’s interest in the Leased Property, and Tenant shall post
notices or file such documents as may be required to protect Landlord’s interest
in the Leased Property against liens. Tenant hereby agrees to defend, indemnify,
and hold Landlord harmless from and against any mechanic’s liens against the
Leased Property by reason of work, labor, services or materials supplied or
claimed to have been supplied on or to the Leased Property. Subject to Tenant’s
right to contest the same in accordance with the terms of this Lease, Tenant
shall remove, bond-off, or otherwise obtain the release of any mechanic’s lien
filed against the Leased Property within 10 days after notice of the filing
thereof. Tenant shall pay all expenses in connection therewith, including,
without limitation, damages, interest, court costs and reasonable attorneys’
fees.
   7.4   Replacements of Fixtures and Landlord’s Personal Property. Tenant shall
not remove Fixtures and Landlord’s Personal Property from the Leased Property
except to replace the Fixtures and Landlord’s Personal Property with other
similar items of equal quality and value. Items being replaced by Tenant may be
removed and shall become the property of Tenant and items replacing the same
shall be and remain the property of Landlord. Tenant shall execute, upon written
request from Landlord, any and all documents necessary to evidence Landlord’s
ownership of Landlord’s Personal Property and replacements therefor. Tenant may
finance replacements for the Fixtures and Landlord’s Personal Property by
equipment lease or by a security agreement and financing statement if, with
respect to any financing of critical care equipment and with respect to any
other Personal Property having a value per Facility in excess of $250,000.00,
[i] Landlord has consented to the terms and conditions of the equipment lease or


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  21  

--------------------------------------------------------------------------------

 

security agreement; and [ii] the equipment lessor or lender has entered into a
nondisturbance agreement with Landlord upon terms and conditions reasonably
acceptable to Landlord, including, without limitation, the following:
[a] Landlord shall have the right (but not the obligation) to assume such
security agreement or equipment lease upon the occurrence of an Event of Default
under this Lease; [b] the equipment lessor or lender shall notify Landlord of
any default by Tenant under the equipment lease or security agreement and give
Landlord a reasonable opportunity to cure such default; and [c] Landlord shall
have the right to assign its rights under the equipment lease, security
agreement, or nondisturbance agreement. Tenant shall, within 30 days after
receipt of an invoice from Landlord, reimburse Landlord for all costs and
expenses incurred in reviewing and approving the equipment lease, security
agreement, and nondisturbance agreement, including, without limitation,
reasonable attorneys’ fees and costs.
ARTICLE 8: DEFAULTS AND REMEDIES
   8.1   Events of Default. The occurrence of any one or more of the following
shall be an event of default (“Event of Default”) hereunder without any advance
notice to Tenant unless specified herein:
 1. Tenant fails to pay in full any installment of Base Rent, any Additional
    Rent or any other monetary obligation payable by Tenant under this Lease
    within 10 days after such payment is due.
 2. Tenant fails to comply with any covenant set forth in Article 14, §§15.6.2,
    15.7 or 15.8 of this Lease.
 3. Tenant fails to observe and perform any other covenant, condition or
    agreement under this Lease to be performed by Tenant and [i] such failure
    continues for a period of 30 days after written notice thereof is given to
    Tenant by Landlord; or [ii] if, by reason of the nature of such default it
    cannot be remedied within 30 days, Tenant fails to proceed with diligence
    reasonably satisfactory to Landlord after receipt of the notice to cure the
    default or, in any event, fails to cure such default within 60 days after
    receipt of the notice. The foregoing notice and cure provisions do not apply
    to any Event of Default otherwise specifically described in any other
    subsection of §8.1.
 4. Tenant abandons or vacates (except during a period of repair or
    reconstruction after damage, destruction or a Taking) any Facility Property
    or any material part thereof, ceases to operate any Facility, ceases to do
    business or ceases to exist for any reason for any one or more days.
 5. [i] The filing by Tenant of a petition under the Bankruptcy Code or the
    commencement of a bankruptcy or similar proceeding by Tenant; [ii] the
    failure by Tenant within 60 days to dismiss an involuntary bankruptcy
    petition or other commencement of a bankruptcy, reorganization or similar
    proceeding against such party, or to lift or stay any execution, garnishment
    or attachment of such consequence as will impair its ability to carry on its
    operation at the Leased Property; [iii] the entry of an order for relief
    under the Bankruptcy Code in respect of Tenant; [iv] any assignment by
    Tenant for the benefit of its creditors; [v] the
 6. entry by Tenant into an agreement of composition with its creditors;
    [vi] the approval by a court of competent jurisdiction of a petition
    applicable to Tenant in any proceeding for its reorganization instituted
    under the provisions of any state or federal bankruptcy, insolvency, or
    similar laws; [vii] appointment by final order, judgment, or decree of a
    court of competent jurisdiction of a receiver of the whole or any
    substantial part of the properties of Tenant (provided such receiver shall
    not have been removed or discharged within 60 days of the date of his
    qualification).
 7. [i] Any receiver, administrator, custodian or other person takes possession
    or control of any of the Leased Property and continues in possession for
    60 days; [ii] any writ against any of the Leased Property is not released
    within 60 days; [iii] any judgment is rendered or proceedings are instituted
    against the Leased Property or Tenant which adversely affect the Leased
    Property or any part thereof, which is not dismissed for 60 days (except as
    otherwise provided in this section); [iv] all or a substantial part of the
    assets of Tenant are attached, seized, subjected to a writ or distress
    warrant, or are levied upon, or come into the possession of any receiver,
    trustee, custodian, or assignee for the benefit of creditors; [v] Tenant is
    enjoined, restrained, or in any way prevented by court order, or any
    proceeding is filed or commenced seeking to enjoin, restrain or in any way
    prevent Tenant from conducting all or a substantial part of its business or
    affairs; or [vi] except as otherwise permitted hereunder, a final notice of
    lien, levy or assessment is filed of record with respect to all or any part
    of the Leased Property or any property of Tenant located at the Leased
    Property and is not dismissed, discharged, or bonded-off within 30 days.
 8. Any representation or warranty made by Tenant in this Lease or any other
    document executed in connection with this Lease, any guaranty of or other
    security for this Lease, or any report, certificate, application, financial
    statement or other instrument furnished by Tenant pursuant hereto or thereto
    shall prove to be false, misleading or incorrect in any material respect as
    of the date made.
 9. The license for the Facility or any other Government Authorization is
    canceled, suspended, reduced to provisional or temporary, or otherwise
    invalidated, or license revocation or decertification proceedings are
    commenced against Tenant with respect to its operations at the Facility and,
    in each instance, such action is not stayed pending appeal, or, as a result
    of the acts or omissions of Tenant, any reduction of more than 5% occurs in
    the number of licensed units at the Facility, or an admissions ban is issued
    for the Facility and remains in effect for a period of more than 45 days.

   8.2   Remedies. Upon the occurrence of an Event of Default under this Lease
or any Lease Document, and at any time thereafter until Landlord waives the
default in writing or acknowledges cure of the default in writing, at Landlord’s
option, without declaration, notice of nonperformance, protest, notice of
protest, notice of default, notice to quit or any other notice or demand of any
kind, Landlord may exercise any and all rights and remedies provided in this
Lease or any Lease Document or otherwise provided under law or in equity,
including, without limitation, any one or more of the following remedies:


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  22  

--------------------------------------------------------------------------------

 



 1.  Landlord may re-enter and take possession of the Leased Property or any
     portion thereof without terminating this Lease, and lease such Leased
     Property for the account of Tenant, holding Tenant liable for all costs of
     Landlord in reletting such Leased Property and for the difference in the
     amount received by such reletting and the amounts payable by Tenant under
     the Lease.
 2.  Landlord may terminate this Lease with respect to all or any portion of the
     Leased Property by written notice to Tenant, exclude Tenant from possession
     of such Leased Property and use commercially reasonable efforts to lease
     such Leased Property to others, holding Tenant liable for the difference in
     the amounts received from such reletting and the amounts payable by Tenant
     under this Lease.
 3.  Landlord may re-enter the Leased Property or any portion thereof and have,
     repossess and enjoy such Leased Property as if this Lease had not been
     made, and in such event, Tenant and its successors and assigns shall remain
     liable for any contingent or unliquidated obligations or sums owing at the
     time of such repossession.
 4.  Landlord may have access to and inspect, examine and make copies of the
     books and records and any and all accounts, data and income tax and other
     returns of Tenant insofar as they pertain to the Leased Property subject to
     Landlord’s obligation to maintain the confidentiality of any patient or
     employee information in accordance with the requirements of applicable
     State or federal law.
 5.  Landlord may accelerate all of the unpaid Rent hereunder based on the then
     current Rent Schedule so that the aggregate Rent for the unexpired term of
     this Lease becomes immediately due and payable.
 6.  Landlord may take whatever action at law or in equity as may appear
     necessary or desirable to collect the Rent and other amounts payable under
     this Lease then due and thereafter to become due, or to enforce performance
     and observance of any obligations, agreements or covenants of Tenant under
     this Lease.
 7.  With respect to the Collateral or any portion thereof and Secured Party’s
     security interest therein, Secured Party may exercise all of its rights as
     secured party under Article 9 of the Uniform Commercial Code. Secured Party
     may sell the Collateral by public or private sale upon five days notice to
     Tenant. Tenant agrees that a commercially reasonable manner of disposition
     of the Collateral shall include, without limitation and at the option of
     Secured Party, a sale of the Collateral, in whole or in part, concurrently
     with the sale of the Leased Property.
 8.  Secured Party may obtain control over and collect the Receivables and apply
     the proceeds of the collections to satisfaction of the obligations of
     Tenant to Landlord under this Lease unless prohibited by law. Tenant
     appoints Landlord or its designee as attorney for Tenant with powers [i] to
     receive, to endorse, to sign and/or to deliver, in Tenant’s name or
 9.  Secured Party’s name, any and all checks, drafts, and other instruments for
     the payment of money relating to the Receivables, and to waive demand,
     presentment, notice of dishonor, protest, and any other notice with respect
     to any such instrument; [ii] to sign Tenant’s name on any invoice or bill
     of lading relating to any Receivable, drafts against account debtors,
     assignments and verifications of Receivables, and notices to account
     debtors; [iii] to send verifications of Receivables to any account debtor;
     and [iv] to do all other acts and things necessary to carry out this Lease.
     Absent gross negligence or willful misconduct of Secured Party, Secured
     Party shall not be liable for any omissions, commissions, errors of
     judgment, or mistakes in fact or law made in the exercise of any such
     powers. At Secured Party’s option, Tenant shall [i] provide Secured Party a
     full accounting of all amounts received on account of Receivables with such
     frequency and in such form as Secured Party may require, either with or
     without applying all collections on Receivables in payment of the
     obligations of Tenant to Landlord under this Lease or [ii] deliver to
     Secured Party on the day of receipt all such collections in the form
     received and duly endorsed by Tenant. At Secured Party’s request, Tenant
     shall institute any action or enter into any settlement determined by
     Secured Party to be necessary to obtain recovery or redress from any
     account debtor in default of Receivables. Secured Party may give notice of
     its security interest in the Receivables to any or all account debtors with
     instructions to make all payments on Receivables directly to Secured Party,
     thereby terminating Tenant’s authority to collect Receivables. After
     terminating Tenant’s authority to enforce or collect Receivables, Secured
     Party shall have the right to take possession of any or all Receivables and
     records thereof and is hereby authorized to do so, and only Secured Party
     shall have the right to collect and enforce the Receivables. Prior to the
     occurrence and during the continuance of an Event of Default, at Tenant’s
     cost and expense, but on behalf of Secured Party and for Secured Party’s
     account, Tenant shall collect or otherwise enforce all amounts unpaid on
     Receivables and hold all such collections in trust for Secured Party, but
     Tenant may commingle such collections with Tenant’s own funds, until
     Tenant’s authority to do so has been terminated, which may be done only
     after an Event of Default. Notwithstanding any other provision hereof,
     Secured Party does not assume any of Tenant’s obligations under any
     Receivable, and Secured Party shall not be responsible in any way for the
     performance of any of the terms and conditions thereof by Tenant.
 10. Without waiving any prior or subsequent Event of Default, Landlord may
     waive any Event of Default or, with or without waiving any Event of
     Default, remedy any default.
 11. Landlord may enter and take possession of the Land or any portion thereof
     and any one or more Facilities without terminating this Lease and complete
     construction and renovation of the Improvements (or any part thereof) and
     perform the obligations of Tenant under the Lease Documents. Without
     limiting the generality of the foregoing and for the purposes aforesaid,
     Tenant hereby appoints Landlord its lawful attorney-in-fact with full power
     to do any of the following: [i] complete construction, renovation and
     equipping of the Improvements in the name of Tenant; [ii] use funds that
     may be reserved, escrowed, or set aside for any purposes hereunder at any
     time to complete the Improvements; [iii] make changes in the plans and
     specifications that shall be necessary or desirable to complete the
     Improvements in substantially the manner contemplated by the plans and
     specifications; [iv] retain or employ new general contractors,
     subcontractors, architects, engineers, and inspectors as shall be required
     for
 12. said purposes; [v] pay, settle, or compromise all existing bills and
     claims, which may be liens or security interests, or to avoid such bills
     and claims becoming liens against the Facility or security interest against
     fixtures or equipment, or as may be necessary or desirable for the
     completion of the construction and equipping of the Improvements or for the
     clearance of title; [vi] execute all applications and certificates, in the
     name of Tenant, that may be required in connection with any construction;
     [vii] do any and every act that Tenant might do in its own behalf, to
     prosecute and defend all actions or proceedings in connection with the
     Improvements; and [viii] execute, deliver and file all applications and
     other documents and take any and all actions necessary to transfer the
     operations of the Facility to Secured Party or Secured Party’s designee.
     This power of attorney is a power coupled with an interest and cannot be
     revoked.
 13. Landlord may apply, with or without notice to Tenant, for the appointment
     of a receiver (“Receiver”) for Tenant’s business at the Leased Property or
     for the Leased Property; provided, however, in the case of an Event of
     Default at time when this Master Lease covers more than one Facility, which
     Event of Default relates to less than all of the Leased Property, such
     Receiver’s power and authority shall be limited to the affected Facility.
     Unless prohibited by law, such appointment may be made either before or
     after termination of Tenant’s possession of the Leased Property, without
     notice, without regard to the solvency or insolvency of Tenant at the time
     of application for such Receiver and without regard to the then value of
     the Leased Property, and Secured Party may be appointed as Receiver. After
     the occurrence and during the continuance of an Event of Default, Landlord
     shall be entitled to appointment of a receiver as a matter of right and
     without the need to make any showing other than the existence of an Event
     of Default. The Receiver shall have the power to collect the rents, income,
     profits and Receivables of the Leased Property during the pendency of the
     receivership and all other powers which may be necessary or are usual in
     such cases for the protection, possession, control, management and
     operation of the Leased Property during the whole of said proceeding. All
     sums of money received by the Receiver from such rents and income, after
     deducting therefrom the reasonable charges and expenses paid or incurred in
     connection with the collection and disbursement thereof, shall be applied
     to the payment of the Rent or any other monetary obligation of Tenant under
     this Lease, including, without limitation, any losses or damages incurred
     by Landlord under this Lease. Tenant, if requested to do so, will consent
     to the appointment of any such Receiver as aforesaid.
 14. Landlord may terminate any management agreement with respect to any of the
     Leased Property and shall have the right to retain one or more managers for
     the Leased Property at the expense of Tenant, such manager(s) to serve for
     such term and at such compensation as Landlord reasonably determines is
     necessary under the circumstances.

   8.3   Right of Set-Off. Landlord may, and is hereby authorized by Tenant, at
any time and from time to time but only after written notice to Tenant setting
forth in reasonable detail a description of the proposed action and the basis
therefor, to set-off or recoup and apply any and all sums held by Landlord, any
indebtedness of Landlord to Tenant, and any claims by Tenant against Landlord,
against any obligations of Tenant hereunder and against any claims by Landlord
against Tenant, whether or not such obligations or claims of Tenant are matured
and whether or not Landlord has exercised any other remedies hereunder. The
rights of Landlord


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  23  

--------------------------------------------------------------------------------

 

under this section are in addition to any other rights and remedies Landlord may
have against Tenant.
   8.4   Performance of Tenant’s Covenants. Landlord may perform any obligation
of Tenant which Tenant has failed to perform within five (5) days after Landlord
has sent a written notice to Tenant informing it of its specific failure and of
the action proposed to be taken by Landlord. Tenant shall reimburse Landlord on
demand, as General Additional Rent, for any expenditures reasonably incurred by
Landlord in performing Tenant’s obligations hereunder.
   8.5   Late Payment Charge. Tenant acknowledges that any default in the
payment of any installment of Rent payable hereunder will result in loss and
additional expense to Landlord in servicing any indebtedness of Landlord secured
by the Leased Property, handling such delinquent payments, and meeting its other
financial obligations, and because such loss and additional expense is extremely
difficult and impractical to ascertain, Tenant agrees that in the event any Rent
payable to Landlord hereunder is not paid within 10 days after the due date,
Tenant shall pay a late charge of 5% of the amount of the overdue payment as a
reasonable estimate of such loss and expenses, unless applicable law requires a
lesser charge, in which event the maximum rate permitted by such law may be
charged by Landlord. The 10-day grace period set forth in this section shall not
extend the time for payment of Rent or the period for curing any default or
constitute a waiver of such default.
   8.6   Attorneys’ Fees. Tenant shall pay all reasonable costs and expenses
incurred by Landlord in enforcing or preserving Landlord’s rights under this
Lease, whether or not an Event of Default has actually occurred or has been
declared and thereafter cured, including, without limitation, [i] the fees,
expenses, and costs of any litigation, appellate, receivership, administrative,
bankruptcy, insolvency or other similar proceeding; [ii] reasonable attorney,
paralegal, consulting and witness fees and disbursements; and [iii] the
expenses, including, without limitation, lodging, meals, and transportation, of
Landlord and its employees, agents, attorneys, and witnesses in preparing for
litigation, administrative, bankruptcy, insolvency or other similar proceedings
and attendance at hearings, depositions, and trials in connection therewith. All
such reasonable costs, expenses, charges and fees payable by Tenant shall be
deemed to be General Additional Rent under this Lease.
   8.7   Escrows and Application of Payments. As security for the performance of
Tenant’s obligations under this Lease, Tenant hereby assigns to Landlord all its
right, title, and interest in and to all monies escrowed with Landlord under
this Lease and all deposits with utility companies, taxing authorities and
insurance companies; provided, however, that Landlord shall not exercise its
rights hereunder until an Event of Default has occurred. Any payments received
by Landlord under any provisions of this Lease during the existence or
continuance of an Event of Default shall be applied to the Tenant’s obligations
under this Lease in the order which Landlord may determine.
   8.8   Remedies Cumulative. The remedies of Landlord herein are cumulative to
and not in lieu of any other remedies available to Landlord at law or in equity.
The use of any one remedy shall not be taken to exclude or waive the right to
use any other remedy.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  24  

--------------------------------------------------------------------------------

 



   8.9   Waivers. Tenant waives [i] any notice required by statute or other law
as a condition to bringing an action for possession of, or eviction from, any of
the Leased Property, [ii] any right of re-entry or repossession, [iii] any right
to a trial by jury in any action or proceeding arising out of or relating to
this Lease, [iv] any right of redemption whether pursuant to statute, at law or
in equity, [v] all presentments, demands for performance, notices of
nonperformance, protest, notices of protest, notices of dishonor, notices to
quit and any other notice or demand of any kind (other than those specifically
provided for in this Lease, and [vi] all notices of the existence, creation or
incurring of any obligation or advance under this Lease before or after this
date.
   8.10   Obligations Under the Bankruptcy Code. Upon filing of a petition by or
against Tenant under the Bankruptcy Code, Tenant, as debtor and as
debtor-in-possession, and any trustee who may be appointed with respect to the
assets of or estate in bankruptcy of Tenant, agree to pay monthly in advance on
the first day of each month, as reasonable compensation for the use and
occupancy of the Leased Property, an amount equal to all Rent due pursuant to
this Lease. Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of the assumption
and/or assignment of this Lease are the following: [i] the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than five Business
Days of assumption and/or assignment; [ii] the deposit of an additional amount
equal to not less than three months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to adequately assure the future performance
under this Lease of the Tenant or its assignee; and [iii] the continued use of
the Leased Property for the Facility Uses. Nothing herein shall be construed as
an agreement by Landlord to any assignment of this Lease or a waiver of
Landlord’s right to seek adequate assurance of future performance in addition to
that set forth hereinabove in connection with any proposed assumption and/or
assignment of this Lease.
   8.11   California Remedies. In addition to the provisions set forth above, in
the event at any time any Facility covered by this Lease is located in the State
of California, the following provisions shall apply and shall supersede any
provision in violation of the laws of the State of California:
   8.11.1   Remedies. On the occurrence of an Event of Default, Landlord may at
any time thereafter and prior to the cure of such Event of Default, upon giving
written notice to Tenant but without limiting Landlord in the exercise of a
right or remedy which Landlord may have by reason of an Event of Default, do any
of the following:
Landlord may elect to continue the term of this Lease in full force and effect
and not terminate Tenant’s right to possession of the Leased Property, in which
event Landlord shall have the right to enforce any rights and remedies granted
by this Lease or by law against Tenant, including, without limitation, the right
to collect when due Rent and other sums payable hereunder. Landlord shall not be
deemed to have elected to terminate this Lease unless Landlord gives Tenant
written notice of such election to terminate. Landlord’s acts of


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  25  

--------------------------------------------------------------------------------

 

maintenance or preservation of the Leased Property or efforts to relet the
Leased Property shall not terminate this Lease.
Landlord may elect immediately upon written notice to Tenant to terminate this
Lease at any time prior to Tenant’s cure of an Event of Default and in such
event Landlord may, at Landlord’s option, declare this Lease and Tenant’s right
to possession of the Leased Property terminated, reenter the Leased Property,
remove Tenant’s Property therefrom and dispose of it in any manner whatsoever
allowed by law at Tenant’s expense or store it for Tenant’s account and at
Tenant’s risk and expense (but Landlord shall not be required to effect such
removal), eject all persons from the Leased Property and recover damages from
Tenant as hereinafter provided. Any such reentry shall be permitted by Tenant
without hindrance. Landlord shall not thereby be liable in damages for such
reentry or be guilty of trespass, forcible entry or unlawful detainer. If
Landlord so terminates this Lease and Tenant’s right to possession, such
termination shall cancel all Tenant’s options, if any, to extend or renew the
term of this Lease.
Landlord may at its sole discretion elect to notify any subtenant (or assignee)
of the Leased Property of the existence of an Event of Default by Tenant in
writing and thereafter all Rent and other amounts due from any subtenant of the
Leased Property shall be paid to Landlord and Landlord shall apply such Rent and
other amounts in payment of the amounts due from Tenant under this Lease. The
delivery of such notice to any subtenant and the collection of such Rent and
other amounts by Landlord shall not terminate this Lease. Upon Tenant’s cure of
the Event of Default and receipt by Landlord of all Rent and other amounts due
from Tenant, Landlord shall notify such subtenant (or assignee) to make payments
as provided in its sublease or lease.
   8.11.2   Damages. In the event Landlord elects to terminate this Lease and
Tenant’s right to possession in accordance with §8.11.1(b), or the same are
terminated by operation of law due to an Event of Default, Landlord may recover
as damages from Tenant the following:
 1. The worth at the time of award of the unpaid Rent and other sums due
    hereunder which had been earned at the time of termination of the Lease;
 2. The worth at the time of award of the amount by which the unpaid Rent and
    other sums due hereunder which would have been earned after the date of
    termination of this Lease until the time of award exceeds the amount of such
    loss of Rent and other sums due that Tenant proves could have been
    reasonably avoided;
 3. The worth at the time of the award of the amount by which the unpaid Rent
    and other sums due hereunder for the balance of the term after the time of
    award exceeds the amount of the loss of such Rent and other sums that Tenant
    proves could be reasonably avoided;
 4. Any other amount, including but not limited to reasonable attorneys’ fees
    and court costs, leasing commissions and all costs and expenses incurred by
    Landlord in
 5. reletting the Leased Property or preparing, altering or remodeling the
    Leased Property for such reletting. Landlord shall also recover any amount
    which is necessary to compensate Landlord for all detriment proximately
    caused by Tenant’s act of default or which in the ordinary course of things
    would be likely to result therefrom; and
 6. At Landlord’s election, such other amounts in addition to or in lieu of the
    foregoing as may be permitted from time to time by applicable law.

The “worth at the time of award” of the amounts referred to in §8.11.2(a) and
(b) above, is computed by allowing interest at the maximum legal rate of
interest. The “worth at the time of award” of the amount referred to in
§8.11.2(c) above, is computed by discounting such amount at the discount rate of
Federal Reserve Bank of San Francisco at the time of award plus 1%.
ARTICLE 9: DAMAGE AND DESTRUCTION
   9.1   Notice of Casualty. If the Leased Property shall be destroyed, in whole
or in part, or damaged by fire, flood, windstorm or other casualty in excess of
$150,000.00 (a “Casualty”), Tenant shall give written notice thereof to Landlord
within two Business Days after the occurrence of the Casualty. Within 15 days
after the occurrence of the Casualty or as soon thereafter as such information
is reasonably available to Tenant, Tenant shall provide the following
information to Landlord: [i] the date of the Casualty; [ii] the nature of the
Casualty; [iii] a description of the damage or destruction caused by the
Casualty, including the type of Leased Property damaged and the area of the
Improvements damaged; [iv] a preliminary estimate of the cost to repair,
rebuild, restore or replace the Leased Property; [v] a preliminary estimate of
the schedule to complete the repair, rebuilding, restoration or replacement of
the Leased Property; [vi] a description of the anticipated property insurance
claim, including the name of the insurer, the insurance coverage limits, the
deductible amount, the expected settlement amount, and the expected settlement
date; and [vii] a description of the business interruption claim, including the
name of the insurer, the insurance coverage limits, the deductible amount, the
expected settlement amount, and the expected settlement date. Within five (5)
days after request from Landlord, Tenant will provide Landlord with copies of
all correspondence to the insurer and any other information reasonably requested
by Landlord.
   9.2   Substantial Destruction.
   9.2.1   If any Facility’s Improvements are substantially destroyed at any
time other than during the final 18 months of the Term, Tenant shall promptly
rebuild and restore such Improvements in accordance with §9.4 and Landlord shall
make the insurance proceeds available to Tenant for such restoration. The term
“substantially destroyed” means any casualty resulting in the loss of use of 50%
or more of the licensed units at any one Facility.
   9.2.2   If any Facility’s Improvements are substantially destroyed during the
final 18 months of the Term, Landlord may elect to terminate this Lease with
respect to the entire Leased Property and retain the insurance proceeds. If
Landlord elects to terminate, Landlord shall give notice (“Termination Notice”)
of its election to terminate this Lease within 30 days after receipt of Tenant’s
notice of the damage and this Lease shall terminate on the 15th day after


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  26  

--------------------------------------------------------------------------------

 

delivery of the Termination Notice. If this Lease is so terminated, Tenant shall
be liable to Landlord for all Rent and all other obligations accrued under this
Lease through the effective date of termination.
   9.3   Partial Destruction. If any Facility’s Improvements are not
substantially destroyed, then Tenant shall comply with the provisions of §9.4
and Landlord shall make the insurance proceeds available to Tenant for such
restoration.
   9.4   Restoration. Subject to any limitations imposed by law with respect to
the rebuilding of the Leased Premises, Tenant shall promptly repair, rebuild, or
restore the damaged Leased Property, at Tenant’s expense, so as to make the
Leased Property at least equal in value to the Leased Property existing
immediately prior to such occurrence and as nearly similar to it in character as
is practicable and reasonable. Before beginning such repairs or rebuilding, or
letting any contracts in connection with such repairs or rebuilding with respect
to any Casualty, Tenant will submit for Landlord’s approval, which approval
Landlord will not unreasonably withhold or delay, plans and specifications
meeting the requirements of §16.2 for such repairs or rebuilding. Promptly after
receiving Landlord’s approval of the plans and specifications, Tenant will begin
such repairs or rebuilding and will prosecute the repairs and rebuilding to
completion with diligence, subject, however, to strikes, lockouts, acts of God,
embargoes, governmental restrictions, and other causes beyond Tenant’s
reasonable control. Landlord will make available to Tenant the net proceeds of
any fire or other casualty insurance paid to Landlord for such repair or
rebuilding as the same progresses, after deduction of any costs of collection,
including reasonable attorneys’ fees. Payments will be made against properly
certified vouchers of a competent architect in charge of the work and approved
by Landlord. Payments for deposits for the repairing or rebuilding or delivery
of materials to the Facility will be made upon Landlord’s receipt of evidence
satisfactory to Landlord that such payments are required in advance. With
respect to any Casualty, prior to commencing the repairing or rebuilding, Tenant
shall deliver to Landlord for Landlord’s approval a schedule setting forth the
estimated monthly draws for such work. Landlord will contribute to such payments
out of the insurance proceeds an amount equal to the proportion that the total
net amount received by Landlord from insurers bears to the total estimated cost
of the rebuilding or repairing, multiplied by the payment by Tenant on account
of such work. Landlord may, however, withhold 10% from each payment until the
work is completed and proof has been furnished to Landlord that no lien or
liability has attached or will attach to the Leased Property or to Landlord in
connection with such repairing or rebuilding. Upon the completion of rebuilding
and the furnishing of such proof, the balance of the net proceeds of such
insurance payable to Tenant on account of such repairing or rebuilding will be
paid to Tenant. If required by law as a result of the nature or extent of the
damage, Tenant will obtain and deliver to Landlord a temporary or final
certificate of occupancy before the damaged Leased Property is reoccupied for
any purpose. Tenant shall complete such repairs or rebuilding free and clear of
mechanic’s or other liens, and in accordance with the building codes and all
applicable laws, ordinances, regulations, or orders of any state, municipal, or
other public authority affecting the repairs or rebuilding, and also in
accordance with all requirements of the insurance rating organization, or
similar body. Any remaining proceeds of insurance after such restoration will be
Tenant’s property.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  27  

--------------------------------------------------------------------------------

 



   9.5   Insufficient Proceeds. If the proceeds of any insurance settlement are
not sufficient to pay the costs of Tenant’s repair, rebuilding or restoration
under §9.4 in full, Tenant shall deposit with Landlord at Landlord’s option, and
within 10 days of Landlord’s request, an amount sufficient in Landlord’s
reasonable judgment to complete such repair, rebuilding or restoration or shall
provide Landlord with evidence reasonably satisfactory to Landlord that Tenant
has available the funds needed to complete such repair, rebuilding or
restoration. Tenant shall not, by reason of the deposit or payment, be entitled
to any reimbursement from Landlord or diminution in or postponement of the
payment of the Rent.
   9.6   Not Trust Funds. Notwithstanding anything herein or at law or equity to
the contrary, none of the insurance proceeds paid to Landlord as herein provided
shall be deemed trust funds, and Landlord shall be entitled to dispose of such
proceeds as provided in this Article 9. Tenant expressly assumes all risk of
loss, including a decrease in the use, enjoyment or value, of the Leased
Property from any casualty whatsoever, whether or not insurable or insured
against.
   9.7   Landlord’s Inspection. During the progress of such repairs or
rebuilding, Landlord and its architects and engineers may, from time to time,
inspect the Leased Property and will be furnished, if required by them, with
copies of all plans, shop drawings, and specifications relating to such repairs
or rebuilding. Tenant will keep all plans, shop drawings, and specifications at
the building, and Landlord and its architects and engineers may examine them at
all reasonable times and on reasonable notice. If, during such repairs or
rebuilding, Landlord and its architects and engineers determine that the repairs
or rebuilding are not being done in accordance with the approved plans and
specifications, Landlord will give prompt notice in writing to Tenant,
specifying in detail the particular deficiency, omission, or other respect in
which Landlord claims such repairs or rebuilding do not accord with the approved
plans and specifications. Upon the receipt of any such notice, Tenant will cause
corrections to be made to any deficiencies, omissions, or such other respect.
Tenant’s obligations to supply insurance, according to Article 4, will be
applicable to any repairs or rebuilding under this section.
   9.8   Landlord’s Costs. Tenant shall, within 30 days after receipt of an
invoice from Landlord, pay the costs, expenses, and fees of any architect or
engineer employed by Landlord to review any plans and specifications and to
supervise and approve any construction, or for any services rendered by such
architect or engineer to Landlord as contemplated by any of the provisions of
this Lease, or for any services performed by Landlord’s attorneys in connection
therewith.
   9.9   No Rent Abatement. Rent will not abate pending the repairs or
rebuilding of the Leased Property.
ARTICLE 10: CONDEMNATION
   10.1   Total Taking. If, by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right
(“Taking”), any entire


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  28  

--------------------------------------------------------------------------------

 

Facility Property is taken, or so much of any Facility Property is taken that
the number of licensed units at the Facility Property is reduced by more than
25% as a result of such Taking, then this Lease will end with respect to such
Facility Property only on the earlier of the vesting of title to the Facility
Property in the condemning authority or the taking of possession of the Facility
Property by the condemning authority. Upon such termination, the Base Rent shall
be reduced to eliminate the rent allocated by the terms of this Lease to the
affected Facility unless there is only one Facility Property subject to this
Lease at the time of the Taking, in which case the Lease will terminate. All
damages awarded for such Taking under the power of eminent domain shall be the
property of Landlord, whether such damages shall be awarded as compensation for
diminution in value of the leasehold or the fee of the Facility Property;
provided, however, nothing herein shall preclude Tenant from pursuing a separate
award for the Taking of its Tenant’s Property (as defined below) or for
relocation costs or expenses.
   10.2   Partial Taking. If, after a Taking, so much of the Facility Property
remains that the Facility Property can be used for substantially the same
purposes for which it was used immediately before the Taking, then [i] this
Lease will end as to the part taken on the earlier of the vesting of title to
such Leased Property in the condemning authority or the taking of possession of
such Leased Property by the condemning authority and the Rent will be adjusted
accordingly taking into account, among other factors, the number of units
affected by such Taking; [ii] at its cost, Tenant shall restore so much of the
Facility Property as remains to a sound architectural unit substantially
suitable for the purposes for which it was used immediately before the Taking,
using good workmanship and new, first-class materials; [iii] upon completion of
the restoration, Landlord will pay Tenant the lesser of the net award made to
Landlord on the account of the Taking (after deducting from the total award,
reasonable attorneys’, appraisers’, and other fees and costs incurred in
connection with the obtaining of the award and amounts paid to the holders of
mortgages secured by the Facility Property), or Tenant’s actual out-of-pocket
costs of restoring the Facility Property; and [iv] Landlord shall be entitled to
the balance of the net award except to the extent specifically allocated to the
value of Tenant’s Property or any relocation costs or expenses incurred by
Tenant as a result of such Partial Taking. The restoration shall be completed in
accordance with §§9.4, 9.5, 9.7, 9.8 and 9.9 with such provisions deemed to
apply to condemnation instead of casualty.
   10.3   Condemnation Proceeds Not Trust Funds. Notwithstanding anything in
this Lease or at law or equity to the contrary, none of the condemnation award
paid to Landlord shall be deemed trust funds, and Landlord shall be entitled to
dispose of such proceeds as provided in this Article 10. Tenant expressly
assumes all risk of loss, including a decrease in the use, enjoyment, or value,
of the Leased Property from any Condemnation.
ARTICLE 11: TENANT’S PROPERTY
   11.1   Tenant’s Property. Tenant shall have the right to install, place, and
use on the Leased Property such fixtures, furniture, equipment, inventory and
other personal property in addition to Landlord’s Personal Property as may be
required or as Tenant may, from time to time, deem necessary or useful to
operate the Leased Property for its permitted purposes. All fixtures, furniture,
equipment, inventory, and other personal property installed, placed, or used


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  29  

--------------------------------------------------------------------------------

 

on the Leased Property which is owned by Tenant or leased by Tenant from third
parties is hereinafter referred to as “Tenant’s Property”.
   11.2   Requirements for Tenant’s Property. Tenant shall comply with all of
the following requirements in connection with Tenant’s Property:
 1. Tenant shall, at Tenant’s sole cost and expense, maintain, repair, and
    replace Tenant’s Property.
 2. Tenant shall, at Tenant’s sole cost and expense, keep Tenant’s Property
    insured against loss or damage by fire, vandalism and malicious mischief,
    sprinkler leakage, earthquake, and other physical loss perils commonly
    covered by fire and extended coverage, boiler and machinery, and difference
    in conditions insurance in an amount not less than 90% of the then full
    replacement cost thereof. Tenant shall use the proceeds from any such policy
    for the repair and replacement of Tenant’s Property. The insurance shall
    meet the requirements of §4.3.
 3. Tenant shall pay all taxes applicable to Tenant’s Property.
 4. If Tenant’s Property is damaged or destroyed by fire or any other cause,
    Tenant shall have the right, but not the obligation, to repair or replace
    Tenant’s Property (unless the same is required for the operation of the
    Leased Property in compliance with applicable Legal Requirements, in which
    case Tenant shall be required to promptly repair or replace the same) unless
    Landlord elects to terminate this Lease pursuant to §9.2.2.
 5. Unless an Event of Default or any event which, with the giving of notice or
    lapse of time, or both, would constitute an Event of Default has occurred,
    Tenant may remove Tenant’s Property from the Leased Property from time to
    time provided that [i] the items removed are not required to operate the
    Leased Property for the Facility Uses (unless such items are being replaced
    by Tenant); and [ii] Tenant repairs any damage to the Leased Property
    resulting from the removal of Tenant’s Property.
 6. Tenant shall not, without the prior written consent of Landlord or as
    otherwise provided in this Lease, remove any Tenant’s Property or Leased
    Property. Tenant shall, at Landlord’s option, remove Tenant’s Property upon
    the termination or expiration of this Lease and shall repair any damage to
    the Leased Property resulting from the removal of Tenant’s Property. If
    Tenant fails to remove Tenant’s Property within 30 days after request by
    Landlord, then Tenant shall be deemed to have abandoned Tenant’s Property,
    Tenant’s Property shall become the property of Landlord, and Landlord may
    remove, store and dispose of Tenant’s Property. In such event, Tenant shall
    have no claim or right against Landlord for such property or the value
    thereof regardless of the disposition thereof by Landlord. Tenant shall pay
    Landlord, upon demand, all expenses incurred by Landlord in removing,
    storing, and disposing of Tenant’s Property and repairing any damage caused
    by such removal. Tenant’s obligations hereunder shall survive the
    termination or expiration of this Lease.
 7. 
    
 8. Tenant shall perform its obligations under any equipment lease or security
    agreement for Tenant’s Property. For equipment loans or leases for critical
    care equipment and for all other equipment having an original cost in excess
    of $250,000.00 per Facility, Tenant shall cause such equipment lessor or
    lender to enter into a nondisturbance agreement with Landlord upon terms and
    conditions acceptable to Landlord, including, without limitation, the
    following: [i] Landlord shall have the right (but not the obligation) to
    assume such equipment lease or security agreement upon the occurrence of an
    Event of Default by Tenant hereunder; [ii] such equipment lessor or lender
    shall notify Landlord of any default by Tenant under the equipment lease or
    security agreement and give Landlord a reasonable opportunity to cure such
    default; and [iii] Landlord shall have the right to assign its interest in
    the equipment lease or security agreement and nondisturbance agreement.
    Tenant shall, within 30 days after receipt of an invoice from Landlord,
    reimburse Landlord for all costs and expenses incurred in reviewing and
    approving the equipment lease, security agreement and nondisturbance
    agreement, including, without limitation, reasonable attorneys’ fees and
    costs.

ARTICLE 12: RENEWAL OPTIONS
Tenant acknowledges and agrees that Tenant shall have no right to renew this
Lease beyond the Term.
ARTICLE 13: RIGHT OF FIRST OPPORTUNITY
   13.1   Right of First Opportunity. In the event at any time during the Term
either [i] Landlord elects to seek a purchaser of the Leased Property (the
“Right of First Opportunity Event”) or [ii] Landlord receives a bona fide offer
from a third party (the “Offer”) setting forth the terms and conditions upon
which it proposes to purchase the Leased Property which it is interested in
accepting, but in no event shall Landlord be obligated to accept (the “Right of
First Refusal Event”), the following provisions shall apply:
 1. In the event of the occurrence of the Right of First Opportunity Event,
    Landlord shall provide Tenant with written notice of its intent to sell the
    Leased Property and its proposed terms with respect thereto (the
    “Opportunity Notice”). Landlord and Tenant shall have a period of 30 days
    after Tenant’s receipt of the Opportunity Notice (the “Protected Period”) to
    negotiate in good faith with respect to the terms and conditions under which
    such transaction shall occur (the “Opportunity Transaction”). In the event
    Landlord and Tenant are unable to reach agreement within the Protected
    Period with respect to the terms of the Opportunity Transaction, then
    Landlord shall be free to enter into negotiations with respect to the
    Opportunity Transaction with any other person or entity; provided, however,
    that Landlord shall not be permitted to consummate a transaction with any
    other person or entity on terms which are less favorable to Landlord than
    those offered to Tenant during the Protected Period without first offering
    Tenant the opportunity on written notice setting forth such terms to
    consummate the Opportunity Transaction on such alternative terms and
    conditions (the “Modified Opportunity Notice”); provided, however, that
    Tenant shall be deemed to have waived its right to proceed
 2. with such revised Opportunity Transaction in the event it does not advise
    Landlord of its election to proceed within 5 days after its receipt of the
    Modified Opportunity Notice.
 3. In the event of the occurrence of a Right of First Refusal Event, Landlord
    shall provide Tenant with a true and correct copy of the Offer (the “Right
    of First Refusal Notice”). Tenant shall have 10 days from its receipt of the
    Right of First Refusal Notice to advise Landlord in writing whether it is
    prepared to purchase the Leased Property on the same terms and conditions as
    set forth in the Offer. Tenant’s failure to so advise Landlord within such
    10 day period shall be deemed to be a determination by Tenant not to
    exercise the right of first refusal provided for herein, at which time
    Landlord shall be free to consummate the transaction which was the subject
    of the Offer; provided, however, that Landlord shall not be permitted to
    modify the terms specified in the Offer in an manner more favorable to the
    third party than those reflected in the original Offer (the “Modified
    Offer”) without first again offering Tenant the opportunity to consummate a
    transaction on the terms set forth in the Modified Offer; provided, however,
    that Tenant shall be deemed to have waived its right to proceed with such a
    transaction in the event it does not advise Landlord of its election to
    proceed within 5 days after its receipt of the Modified Offer.
 4. In the event Landlord does not consummate a transaction on the terms
    provided for in the Offer or the Modified Offer, as applicable, within
    120 days after the date thereof, Landlord shall not be permitted to sell the
    Leased Property to the Offeror or to any other party, whether on the terms
    set forth in the Offer or the Modified Offer, as applicable, or pursuant to
    a new Offer without again first offering Tenant an option to consummate a
    transaction on the terms specified in the Offer, the Modified Offer or any
    new Offer, as applicable; provided, however, that Tenant shall be deemed to
    have waived its rights hereunder in the event it does not advise Landlord of
    its election to proceed within 5 days after its receipt of another copy of
    the Offer or of the Modified Offer or the new Offer, as applicable.
 5. In the event Tenant exercises its right of first refusal or right of first
    opportunity provided for herein, Tenant and Landlord shall have a period of
    30 days in which to enter into one or more written agreements outlining the
    terms and conditions, in addition to those set forth in the Offer or
    Modified Offer, if applicable, on which the sale will occur (the
    “Transaction Documents”). In the event Landlord and Tenant fail to execute
    the Transaction Documents within said 10 day period, then Tenant shall be
    deemed to have forfeited its rights hereunder with respect to such
    transaction; provided, however, that Landlord shall not be permitted to sell
    the Leased Property to any other person or entity on terms which are less
    favorable to Landlord than those offered to Tenant during the Protected
    Period or beyond the expiration of the 120 day period provided for in
    clause (c), without first complying with the terms of this §13.1 unless
    Landlord and Tenant failed to execute the Transaction Documents as a result
    of Tenant’s bad faith in the negotiation of the terms of such Transaction
    Documents, in which case Landlord shall be permitted to sell the Leased
    Property to any other person or entity regardless of the terms of such
    transaction.



3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  30  

--------------------------------------------------------------------------------

 



 1. Any sale of the Leased Property by Landlord pursuant to this §13, other than
    to Tenant, shall be subject to the rights of Tenant under this Lease,
    including, but not limited to, its rights under this §13.
 2. Any closing pursuant to, and the consequences to Tenant of failing to close
    after exercising its rights under §13.1, shall be in accordance with the
    terms set forth in the Offer or Modified Offer and in the Transaction
    Documents executed pursuant to the terms of this Article 13.

ARTICLE 14: NEGATIVE COVENANTS
   Until the obligations of Tenant under this Lease shall have been performed in
full, Tenant covenants and agrees that Tenant shall not do any of the following
without the prior written consent of Landlord:
   14.1   No Debt. Tenant shall not create, incur, assume, or permit to exist
any indebtedness with respect to the Leased Property other than [i] trade debt
incurred in the ordinary course of business; [ii] indebtedness for Facility
working capital purposes; and [iii] indebtedness that is secured by any
Permitted Lien.
   14.2   No Liens. Tenant shall not create, incur, or permit to exist any lien,
charge, encumbrance, easement or restriction upon the Leased Property, except
for Permitted Liens.
   14.3   No Guaranties. Tenant shall not create, incur, assume, or permit to
exist any guarantee of any loan or other indebtedness with respect to the
operation of the Leased Properties except for the endorsement of negotiable
instruments for collection in the ordinary course of business.
   14.4   No Transfer. Tenant shall not sell, lease, sublease, mortgage, convey,
assign or otherwise transfer any legal or equitable interest in the Leased
Property or any part thereof, except for transfers made in connection with any
Permitted Lien or leases to the residents of the Leased Property or commercial
leases with respect to a portion of the Leased Property comprising in the
aggregate less than 2,500 square feet provided such commercial leases shall be
for services that are an integral part of the Facility.
   14.5   No Dissolution. Tenant shall not dissolve, liquidate, merge,
consolidate or terminate its existence or sell, other than in a sale/leaseback
or sale/manage back transaction, assign, lease, or otherwise transfer (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) unless, in the case of a
merger or consolidation by Tenant, the surviving entity in such merger has a net
worth immediately after the merger or consolidation at least equal to that of
the Tenant immediately prior thereto.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  31  

--------------------------------------------------------------------------------

 



   14.6   Subordination of Certain Payments. After the occurrence of an Event of
Default and until such Event of Default is cured or waived in writing, Tenant
shall not make any payments or distributions (including, without limitation,
salary, bonuses, fees, principal, interest, dividends, liquidating
distributions, management fees, cash flow distributions or lease payments but
specifically excluding salary paid to employees of the Facilities or employees
of Tenant in the ordinary course of business) to any wholly or majority owned
subsidiary or sister corporation or to any person or entity which controls such
subsidiary or sister corporation; provided, however, nothing herein shall be
construed as prohibiting any payments due to Landlord or Landlord’s Affiliates,
whether under the terms of this Lease or under any other contract or agreement
between such parties, all of which shall be permitted despite the fact that
Landlord and its Affiliates are Affiliates of Tenant.
   14.7   Change of Location or Name. Tenant shall not, without providing
Landlord with 30 days prior notice thereof, change any of the following: [i] the
location of the principal place of business or chief executive office of Tenant
or any office where any of Tenant’s books and records are maintained; [ii] the
name under which Tenant conducts any of its business or operations; or
[iii] reorganize or otherwise change its Organization State.
ARTICLE 15: AFFIRMATIVE COVENANTS
   15.1   Perform Obligations. Tenant shall each perform all of its obligations
under this Lease, the Government Authorizations, the Permitted Exceptions, and
all Legal Requirements.
   15.2   Proceedings to Enjoin or Prevent Construction. If any proceedings are
filed seeking to enjoin or otherwise prevent or declare invalid or unlawful
Tenant’s construction, occupancy, maintenance, or operation of the Facility or
any portion thereof, Tenant will cause such proceedings to be vigorously
contested in good faith, and in the event of an adverse ruling or decision,
prosecute all allowable appeals therefrom, and will, without limiting the
generality of the foregoing, resist the entry or seek the stay of any temporary
or permanent injunction that may be entered, and use its best commercially
reasonable efforts to bring about a favorable and speedy disposition of all such
proceedings and any other proceedings.
   15.3   Documents and Information.
   15.3.1   Furnish Documents. Tenant shall periodically during the term of the
Lease deliver to Landlord the Annual Financial Statements, Periodic Financial
Statements, Annual Facility Budget and Annual Company Budget within the time
periods specified on Exhibit E.
   15.3.2 Lender Required Documents. To the extent not included in Section
15.3.1. Tenant shall provide the following financial and operational information
to Landlord and/or Lender, as set forth below, throughout the term of the Lease:


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  32  

--------------------------------------------------------------------------------

 



(a)Within one hundred twenty (120) days after the end of each fiscal year of
Tenant, either (i) audited financial statements of the Tenant, which statements
shall be prepared in accordance with GAAP (with the exception of the method of
accounting for resident move in fees) and shall include a balance sheet and a
statement of income and expenses for the year then ended, and shall be certified
as true and correct in all material respects by a financial officer of the
Tenant or (ii) for so long as Tenant’s stock is traded on a national stock
exchange, Tenant’s 10K filing with the Securities and Exchange Commission.


(b)Within forty-five (45) days after the end of each fiscal quarter of Landlord,
either (i) unaudited quarterly financial statements of the operations of the
Facility, which statements shall be prepared in accordance with GAAP (with the
exception of the method of accounting for resident move in fees) and shall
include a balance sheet and statement of income and expenses for the quarter
then ended, certified by a financial officer of the Tenant as true and correct
or (ii) for so long as Tenant’s stock is traded on a national stock exchange,
Tenant’s 10Q filing with the Securities and Exchange Commission.


(c)   Within forty-five (45) days of the end of each calendar quarter, a
statement of the number of unit days available and the actual resident days
incurred for the quarter, together with quarterly census information of the
Facility as of the end of such quarter in sufficient detail to show resident-mix
(i.e., private, Medicare, Medicaid, and V.A.) on a daily average basis for such
year through the end of such quarter, certified by a financial officer of Tenant
to be true and correct, which such statements of the Facility shall be
accompanied by the Quarterly Financial Statements and Census Data attached
hereto as Exhibit “F”.


Upon request by Landlord, as soon as available, but in no event more than thirty
(30) days after the filing deadline, as may be extended from time to time,
copies of all federal, state and local tax returns of Tenant, together with all
supportive documentation and schedules.


(e)   Within ten (10) days following filing, all Medicaid cost reports and any
amendments thereto filed with respect to the Facility and all responses, audit
reports, or inquiries with respect to such cost reports.


   (f)   Within ten (10) days following receipt, a copy of the “Medicaid Rate
Calculation Worksheet” (or the equivalent thereof) issued by the appropriate
Medicaid agency for the Facility.


(g)   Within ten (10) days of receipt, a statement of the number of resident
days for the Facility for which the Facility has received the Medicare default
rate for any applicable period. For purposes herein, “default rate” shall have
the meaning ascribed to it in that certain Medicare rate notification letter
prepared in connection with any review or survey of the Facility.
Upon request by Landlord, evidence of payment by Tenant of any applicable
provider bed taxes or similar taxes, which taxes Tenant agrees to pay.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  33  

--------------------------------------------------------------------------------

 



(h)   If requested by Landlord or Lender and to the extent available, within
twenty (20) days of Landlord’s request, an aged accounts receivable report
prepared by Tenant of the Facility in sufficient detail to show amounts due from
each class of resident-mix, if applicable (i.e., private, Medicare, Medicaid and
V.A.) by the account age classifications of 30 days, 60 days, 90 days, 120 days,
and over 120 days.


(i)   At the time of furnishing the quarterly operating statements required
under this Section 15.3.1, Tenant shall furnish to Landlord such information
related to the operation of the Facility as may be reasonably required for
Landlord to complete any compliance certificate required by the Lender.


(j)   Within twenty (20) days of receipt a copy of any Medicaid, or other
licensing agency survey or report and any statement of deficiencies and/or any
other report indicating that any action is pending or being considered to
downgrade the Facility to a substandard category, and within the time period
required by the particular agency for furnishing a plan of correction also
furnish or cause to be furnished a copy of the plan of correction generated from
such survey or report for the Facility, and correct or cause to be corrected any
deficiency, the curing of which is a condition of continued licensure or for
full participation in Medicaid or any other reimbursement program pursuant to
any third party reimbursement contract for existing residents or for new
residents to be admitted with Medicaid coverage, by the date required for cure
by such agency (plus extensions granted by such agency).


   15.3.2   Furnish Information. Tenant shall [i] promptly supply Landlord with
such information concerning its financial condition, affairs and property, as
Landlord may reasonably request from time to time hereafter; [ii] promptly
notify Landlord in writing of any condition or event that constitutes a breach
or event of default of any term, condition, warranty, representation, or
provisions of this Lease or any other agreement, and of any material adverse
change in its financial condition; [iii] maintain a standard and modern system
of accounting; [iv] permit Landlord or any of its agent or representatives to
have access to and to examine all of its books and records regarding the
financial condition of the Facility at any time or times hereafter during
business hours and after reasonable oral or written notice; and [v] permit
Landlord to copy and make abstracts from any and all of said books and records
subject to any limitations imposed by State or federal law with respect to the
confidentiality of patient and employee records.
   15.3.3   Further Assurances and Information. Tenant shall, on request of
Landlord from time to time, execute, deliver, and furnish documents as may be
necessary to fully consummate the transactions contemplated under this Lease.
Within 15 days after a request from Landlord, Tenant shall provide to Landlord
such additional information regarding Tenant, Tenant’s financial condition or
the Facility as Landlord, or any existing or proposed creditor of Landlord, or
any auditor or underwriter of Landlord, may reasonably require from time to
time.
   15.3.4   Material Communications. Tenant shall transmit to Landlord, within
five days after receipt thereof, any material communication affecting a
Facility, this Lease, the Legal Requirements or the Government Authorizations,
and Tenant will promptly respond to


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  34  

--------------------------------------------------------------------------------

 

Landlord’s inquiry with respect to such information. Tenant shall notify
Landlord in writing within five days after Tenant has knowledge of any
potential, threatened or existing litigation or proceeding against, or
investigation of, Tenant or the Facility that would reasonably be expected to
adversely affect the right to operate the Facility or Landlord’s title to the
Facility or Tenant’s interest therein.
   15.3.5   Requirements for Financial Statements. Tenant shall meet the
following requirements in connection with the preparation of the financial
statements: [i] all audited financial statements shall be prepared in accordance
with general accepted accounting principles consistently applied except with
respect to the method of accounting for resident move in fees; [ii] all
unaudited financial statements shall be prepared in a manner substantially
consistent with prior audited and unaudited financial statements submitted to
Landlord; [iii] all financial statements shall fairly present the financial
condition and performance for the relevant period in all material respects;
[iv] the audited financial statements shall include all notes to the financial
statements and a complete schedule of contingent liabilities and transactions
with Affiliates; and [v] the audited financial statements shall contain an
unqualified opinion.
   15.4   Compliance With Laws. Tenant shall comply with all Legal Requirements
and keep all Government Authorizations in full force and effect. Subject to
Tenant’s right to contest the same in accordance with the terms of this Lease,
Tenant shall pay when due all taxes and governmental charges of every kind and
nature that are assessed or imposed upon Tenant at any time during the term of
the Lease, including, without limitation, all income, franchise, capital stock,
property, sales and use, business, intangible, employee withholding, and all
taxes and charges relating to Tenant’s business and operations at the Leased
Property. Tenant shall be solely responsible for compliance with all Legal
Requirements, including the ADA, and Landlord shall have no responsibility for
such compliance.
   15.5   Existence. Tenant shall maintain its existence throughout the term of
this Lease.
   15.6   Facility Licensure and Certification.
15.6.1.   Tenant shall [i] give written notice to Landlord within five days
after an inspection of the Facility with respect to health care licensure or
certification has occurred; and [ii] deliver to Landlord copies of each of the
reports, notices, correspondence and all other items and documents delivered to
Tenant by the applicable Governmental Authority as part of such inspection
process within five days after receipt thereof.
15.6.2   If Tenant receives a Facility survey or inspection report with material
deficiencies which threatens a loss of licensure or, if applicable,
certification of the Facility or the imposition of a ban on admissions to the
Facility (collectively “Material Regulatory Deficiencies”) or notice of failure
to comply with a previously submitted plan of correction related to a survey
with Material Regulatory Deficiencies, Tenant shall cure all of the Material
Regulatory Deficiencies and implement all corrective actions with respect
thereto by the date required by the regulatory authority and shall deliver
evidence of same to Landlord.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  35  

--------------------------------------------------------------------------------

 



   15.7   Transfer of License and Facility Operations. If this Lease is
terminated due to expiration of the Term, pursuant to an Event of Default or for
any reason other than Tenant’s purchase of the Leased Property, or if Tenant
vacates the Leased Property (or any part thereof) without termination of this
Lease (other than during periods of repair or reconstruction after damage,
destruction or a Taking, the following provisions shall be immediately
effective:
   15.7.1   Licensure. Tenant shall execute, deliver and file all documents and
statements requested by Landlord to effect the transfer of the Facility license
and Government Authorizations to a replacement operator designated by Landlord
(“Replacement Operator”), subject to any required approval of governmental
regulatory authorities, and Tenant shall provide to Landlord all information and
records required by Landlord in connection with the transfer of the license and
Government Authorizations.
   15.7.2   Facility Operations. In order to facilitate a responsible and
efficient transfer of the operations of the Facility, Tenant shall, if and to
the extent requested by Landlord, [i] assuming Tenant has not already vacated
the Leased Property, continue and maintain the operation of the Facility in the
ordinary course of business, including using its commercially reasonable efforts
to retain the residents at the Facility to the fullest extent practicable and
consistent with applicable laws and regulations, until transfer of the Facility
operations to the Replacement Operator is completed; [ii] enter into such
management agreements, operations transfer agreements and other types of
agreements that may be reasonably requested by Landlord or the Replacement
Operator; provided, however, in no event shall Tenant be required to permit the
Replacement Operator to operate the Leased Property under its licenses unless
Tenant receives confirmation that doing so will not violate applicable Legal
Requirements and appropriate indemnities from the Replacement Operator in form
and substance reasonably acceptable to Tenant; and [iv] provide reasonable
access during normal business hours and on reasonable advance notice for
Landlord and its agents to show the Facility to potential replacement operators.
Tenant consent to the distribution by Landlord to potential replacement
operators of Facility financial statements, licensure reports, financial and
property due diligence materials and other documents, materials and information
relating to the Facility. The provisions of this section do not create or
establish any rights in Tenant or any third party and Landlord reserves all
rights and remedies relating to termination of this Lease.
   15.8   Operating Rights. Tenant acknowledges and agrees that the rights to
operate the units located at the Facility as set forth on Exhibit A under the
law of the Facility State, to relocate such bed operating rights to another
location or locations, and to transfer such bed operating rights to third
parties, are property of the Landlord and are an integral part of the real and
personal property that constitutes the Leased Property. Tenant has only the
right to use of such rights during the term of this Lease and subject to its
terms and conditions. All operating rights shall automatically revert to
Landlord or Landlord’s designee upon the expiration or termination of this Lease
for any reason whatsoever (other than Tenant’s purchase of the Leased Property)
without any requirement of a transfer or the payment of additional
consideration.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  36  

--------------------------------------------------------------------------------

 



   15.9   Power of Attorney. Effective upon [i] the occurrence and during the
continuance of an Event of Default, or [ii] termination of this Lease for any
reason other than Tenant’s purchase of the Leased Property, Tenant hereby
irrevocably and unconditionally appoints Landlord, or Landlord’s authorized
officer, agent, employee or designee, as Tenant’s true and lawful
attorney-in-fact, to act for Tenant in Tenant’s name, place, and stead, to
execute, deliver and file all applications and any and all other necessary
documents and statements to effect the issuance, transfer, reinstatement,
renewal and/or extension of the Facility license and all Governmental
Authorizations issued to Tenant or applied for by Tenant in connection with
Tenant’s operation of the Facility, to permit any designee of Landlord or any
other transferee to operate the Facility under the Governmental Authorizations,
and to do any and all other acts incidental to any of the foregoing but only in
the event Tenant fails to take such actions or execute such documents after a
request from Landlord. Tenant irrevocably and unconditionally grants to Landlord
as its attorney-in-fact full power and authority to do and perform every act
necessary and proper to be done in the exercise of any of the foregoing powers
as fully as Tenant might or could do if personally present or acting, with full
power of substitution, hereby ratifying and confirming all that said attorney
shall lawfully do or cause to be done by virtue hereof. This power of attorney
is coupled with an interest and is irrevocable prior to Tenant’s purchase of the
Leased Property. Landlord shall provide Tenant with copies of any documents
filed and/or with a summary of any actions taken pursuant to this power of
attorney.
   15.10.   Debt Service Coverage Requirements. For so long as the Facility Debt
is outstanding, the Tenant agrees to cause the Facility to achieve, and agrees
to provide evidence to Landlord and Lender of the achievement of, the following
debt service coverage requirement:
(a)   a Debt Service Coverage for the Facility after deduction of Assumed
Management Fees, of not less than 1.10 to 1.0 for the quarter ending June 30,
2004;


(b)   a Debt Service Coverage for the Facility after deduction of Assumed
Management Fees, of not less than 1.15 to 1.0 for the quarter ending September
30, 2004;


(c)   a Debt Service Coverage for the Facility after deduction of Assumed
Management Fees, of not less than 1.20 to 1.0 for the quarter ending December
30, 2004;


   (d)   a Debt Service Coverage for the Facility after deduction of Assumed
Management Fees, of not less than 1.25 to 1.0 for all remaining quarters during
the term of the Facility Debt commencing with the quarter ending March 31, 2005,
and continuing thereafter until the Facility Debt is paid in full.


15.11.   Occupancy. For so long as the Facility Debt remains outstanding, Tenant
will maintain at all times an average (based on the immediately preceding three
(3) month period) occupancy rate for the Facility of not less than eighty
percent (80%).


15.12.   Change of Use. As long as the Facility Debt remains outstanding, Tenant
agrees that it will not alter or change the use of the Facility or enter into
any management agreement for


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  37  

--------------------------------------------------------------------------------

 

the Facility unless Tenant first notifies Landlord and provides Landlord a copy
of the proposed management agreement, obtains Landlord’s written consent thereto
and, if required by the terms of the documents evidencing the Facility Debt,
obtains and provides Lender with a subordination agreement in form satisfactory
to Landlord from such manager subordinating to all rights of Lender.


15.13 Notifications to Lender. As long as the Facility Debt remains outstanding,
Tenant agrees that it will, within three (3) business days following receipt,
provide Lender with a copy of any and all notices (regardless of the form) from
any and all licensing and/or certifying agencies that the Facility’s license
and/or the Medicare and/or Medicaid certification is being downgraded to a
substandard category, revoked, or suspended, or that such action is pending.


15.14 Notice of Tax Payment to Lender. As long as the Facility Debt remains
outstanding, Tenant agrees that it will, upon request by Lender, provide Lender
with evidence of payment of any applicable provider bed taxes or similar taxes,
which taxes Tenant agrees to pay.


15.15 Lender Access to Books and Records. For so long as the Facility Debt
remains outstanding, Tenant will permit persons designated by Lender to inspect
any and all of the Leased Property and the books and records of Tenant relating
to the Facility and to discuss the affairs of Tenant and the Facility with
officers of Tenant as designated by Lender, all at such times as Lender shall
reasonably request, provided, however, that such inspections may not
unreasonably interfere with the operation of the Facility.


ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS
   16.1   Prohibition on Alterations and Improvements. Except for Permitted
Alterations (as hereinafter defined), Tenant shall not make any structural or
nonstructural changes, alterations, additions and/or improvements (hereinafter
collectively referred to as “Alterations”) to the Leased Property.
   16.2   Approval of Alterations. If Tenant desires to perform any Permitted
Alterations, Tenant shall deliver to Landlord plans, specifications, drawings,
and such other information as may be reasonably requested by Landlord
(collectively the “Plans and Specifications”) showing in reasonable detail the
scope and nature of the Alterations that Tenant desires to perform. It is the
intent of the parties hereto that the level of detail shall be comparable to
that which is referred to in the architectural profession as “design development
drawings” as opposed to working or biddable drawings. Landlord agrees not to
unreasonably delay its review of the Plans and Specifications. Within 30 days
after receipt of an invoice, Tenant shall reimburse Landlord for all costs and
expenses incurred by Landlord in reviewing and, if required, approving or
disapproving the Plans and Specifications, inspecting the Leased Property, and
otherwise monitoring compliance with the terms of this Article 16. Tenant shall
comply with the requirements of §16.4 in making any Permitted Alterations.
   16.3   Permitted Alterations. Permitted Alterations means any one of the
following: [i] Alterations approved by Landlord; [ii] Alterations required under
§7.2;


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  38  

--------------------------------------------------------------------------------

 

[iii] Alterations affecting the structure of the Leased Property and having a
total cost of less than $250,000.00 individually or in the aggregate;
[iv] repairs, rebuilding and restoration required or undertaken pursuant to
§9.4; or [v] non-structural Alterations such as painting, landscaping,
wallpapering, installing new floor coverings, etc. without regard to the cost
thereof.
   16.4   Requirements for Permitted Alterations. Tenant shall comply with all
of the following requirements in connection with any Permitted Alterations:
 1. The Permitted Alterations shall be made in accordance with the approved
    Plans and Specifications.
 2. The Permitted Alterations and the installation thereof shall comply with all
    applicable legal requirements and insurance requirements.
 3. The Permitted Alterations shall be done in a good and workmanlike manner,
    shall not impair the value or the structural integrity of the Leased
    Property, and shall be free and clear of all mechanic’s liens.
 4. For any Permitted Alterations having a total cost of $100,000.00 or more,
    Tenant shall deliver to Landlord a payment and performance bond, with a
    surety acceptable to Landlord, in an amount equal to the estimated cost of
    the Permitted Alterations, guaranteeing the completion of the work free and
    clear of liens and in accordance with the approved Plans and Specifications,
    and naming Landlord and any mortgagee of Landlord as joint obligees on such
    bond.
 5. Tenant shall, at Tenant’s expense, obtain a builder’s completed value risk
    policy of insurance insuring against all risks of physical loss, including
    collapse and transit coverage, in a nonreporting form, covering the total
    value of the work performed, and equipment, supplies, and materials, and
    insuring initial occupancy. Landlord and any mortgagee of Landlord shall be
    additional insureds of such policy. Landlord shall have the right to approve
    the form and substance of such policy.
 6. Tenant shall pay the premiums required to increase the amount of the
    insurance coverages required by Article 4 to reflect the increased value of
    the Improvements resulting from installation of the Permitted Alterations,
    and shall deliver to Landlord a certificate evidencing the increase in
    coverage.
 7. Tenant shall, not later than 60 days after completion of the Permitted
    Alterations, deliver to Landlord a revised “as-built” survey of the
    respective Facility if the Permitted Alterations altered the Land or
    “footprint” of the Improvements and an “as-built” set of Plans and
    Specifications for the Permitted Alterations in form and substance
    satisfactory to Landlord.
 8. Tenant shall, not later than 30 days after Landlord sends an invoice,
    reimburse Landlord for any reasonable costs and expenses, including
    attorneys’ fees and architects’ and engineers’ fees, incurred in connection
    with reviewing and approving the Permitted Alterations and ensuring Tenant’s
    compliance with the requirements of this section.
 9. 
    

   16.5   Ownership and Removal of Permitted Alterations. The Permitted
Alterations shall become a part of the Leased Property, owned by Landlord, and
leased to Tenant subject to the terms and conditions of this Lease. Tenant shall
not be required or permitted to remove any Permitted Alterations.
   16.6   Minimum Qualified Capital Expenditures. During each calendar year of
the Term, Tenant shall expend at least $300.00 per unit for Qualified Capital
Expenditures to the Facilities of which, on average during the Term, no less
than $250.00 per unit per calendar year shall be spent on items which are
capitalized on the books of Tenant, as compared to on routine repair and
maintenance items. At least annually, at the request of Landlord, Landlord and
Tenant shall review capital expenditures budgets and agree on modifications, if
any, required by changed circumstances and the changed conditions of the Leased
Property.
   16.7   Signs. Tenant may, at its own expense, erect and maintain
identification signs at the Leased Property, provided such signs comply with all
laws, ordinances, and regulations. Upon the termination or expiration of this
Lease (other than as a result of the exercise by Tenant of its purchase option),
Tenant shall, within 30 days after notice from Landlord, remove the signs and
restore the Leased Property to its original condition.
ARTICLE 17: ASSIGNMENT AND SALE OF LEASED PROPERTY
   17.1   Prohibition on Assignment and Subletting. Tenant acknowledges that
Landlord has entered into this Lease in reliance on the personal services and
business expertise of Tenant. Except as set forth herein, Tenant may not assign,
sublet, mortgage, hypothecate, pledge, grant a right of first refusal or
transfer any interest in this Lease, or in the Leased Property, in whole or in
part, without the prior written consent of Landlord, which Landlord may withhold
in its sole and absolute discretion. The following transactions will be deemed
an assignment or sublease requiring Landlord’s prior written consent: [i] an
assignment by operation of law; [ii] an imposition (whether or not consensual)
of a lien, mortgage, or encumbrance upon Tenant’s interest in the Lease;
[iii] except as otherwise permitted by §§14.4 and 17.3, an arrangement
(including, but not limited to, management agreements, concessions, licenses,
and easements) which allows the use or occupancy of all or part of the Leased
Property by anyone other than Tenant; and [iv] a material change of ownership of
Tenant other than changes resulting from the trading of Tenant’s stock on a
national stock exchange or from a change in the ownership interest held by
Daniel R. Baty or his Affiliates in Tenant. Landlord’s consent to any
assignment, right of first refusal or sublease will not release Tenant from its
payment and performance obligations under this Lease, but rather Tenant and
Tenant’s assignee or sublessee will be jointly and severally liable for such
payment and performance. An assignment, right of first refusal or sublease
without the prior written consent of Landlord will be void at Landlord’s option.
Landlord’s consent to one assignment, right of first refusal or sublease will
not waive the requirement of its consent to any subsequent assignment or
sublease.
   Notwithstanding anything in this Lease to the contrary, Landlord acknowledges
that AL Investors Grand Terrace LLC ("AL Investors") is currently the licensed
operator of the


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  39  

--------------------------------------------------------------------------------

 

Facility. Tenant has applied to the State of California for a license to operate
the Facility (the "New License"). Pending the issuance of the New License to
Tenant, Tenant will have the right to sublease the Facility to AL Investors,
provided that Tenant and AL Investors enter into a management agreement pursuant
to which Tenant will provide management services to the Facility until such time
as the New License is issued to Tenant. Tenant agrees that once the New License
is issued to Tenant, the sublease and management agreement with AL Investors
will be terminated.
   17.2   Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement. If Tenant is required to obtain Landlord’s consent to a specific
assignment, sublease, or management agreement, Tenant shall give Landlord
[i] the name and address of the proposed assignee, subtenant or manager; [ii] a
copy of the proposed assignment, sublease or management agreement;
[iii] reasonably satisfactory information about the nature, business and
business history of the proposed assignee, subtenant, or manager and its
proposed use of the Leased Property; and [iv] banking, financial, and other
credit information, and references about the proposed assignee, subtenant or
manager sufficient to enable Landlord to determine the financial responsibility
and character of the proposed assignee, subtenant or manager. Any assignment,
sublease or management agreement shall contain provisions to the effect that
[a] such assignment, sublease or management agreement is subject and subordinate
to all of the terms and provisions of this Lease and to the rights of Landlord
and that the assignee, subtenant or manager shall comply with all applicable
provisions of this Lease; [b] such assignment, sublease or management agreement
may not be modified without the prior written consent of Landlord not to be
unreasonably withheld or delayed; [c] if this Lease shall terminate before the
expiration of such assignment, sublease or management agreement, the assignee,
subtenant or manager thereunder will, solely at Landlord’s option and only upon
the express written notice of attornment from Landlord, attorn to Landlord and
waive any right the assignee, subtenant or manager may have to terminate the
assignment, sublease or management agreement or surrender possession thereunder
as a result of the termination of this Lease; and [d] if the assignee, subtenant
or manager receives a written notice from Landlord stating that Tenant is in
default under this Lease, the assignee, subtenant or manager shall thereafter
pay all rentals or payments under the assignment, sublease or management
agreement directly to Landlord until such default has been cured. Any attempt or
offer by an assignee, subtenant or manager to attorn to Landlord shall not be
binding or effective without the express written consent of Landlord. Tenant
hereby collaterally assigns to Landlord, as security for the performance of its
obligations hereunder, all of Tenant’s right, title, and interest in and to any
assignment, sublease or management agreement now or hereafter existing for all
or part of the Leased Property. Tenant shall, at the request of Landlord,
execute such other instruments or documents as Landlord may request to evidence
this collateral assignment. If Landlord, in its sole and absolute discretion,
consents to such assignment, sublease, or management agreement, such consent
shall not be effective until [i] a fully executed copy of the instrument of
assignment, sublease or management agreement has been delivered to Landlord;
[ii] in the case of an assignment, Landlord has received a written instrument in
which the assignee has assumed and agreed to perform all of Tenant’s obligations
under the Lease; and [iii] Tenant has paid to Landlord a fee in the amount equal
to the lesser of Landlord’s actual out-of-pocket costs and expenses and
$2,500.00; and [iv] Landlord has received reimbursement from Tenant or the
assignee for all attorneys’ fees and expenses and all


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  40  

--------------------------------------------------------------------------------

 

other reasonable out-of-pocket expenses incurred in connection with determining
whether to give its consent, giving its consent and all matters relating to the
assignment.
   17.3   Agreements with Residents. Notwithstanding §17.1, Tenant may enter
into an occupancy agreement with residents of the Leased Property without the
prior written consent of Landlord provided that except as otherwise specifically
provided in this Section 17.3, [i] the agreement does not provide for lifecare
services; [ii] the agreement does not contain any type of rate lock provision or
rate guaranty for more than one calendar year; [iii] the agreement does not
provide for any rent reduction or waiver other than for an introductory period
not to exceed six months; [iv] Tenant may not collect rent for more than one
month in advance, other than one month of rent collected to be held as security
for the performance of the resident’s obligation to Tenant; and [v] all
residents of the Leased Property are accurately shown in accounting records for
the Facility. Nothing herein shall be construed as prohibiting Tenant from
implementing from time to time occupancy incentive programs which provide for,
among other things, the payment of larger move in fees in consideration for
lower monthly rental fees provided that Tenant shall, from time to time, as and
when requested by Landlord, provide Landlord with a written description of all
such programs which may then be in effect at the Facility.
   17.4   Sale of Leased Property. If Landlord or any subsequent owner of the
Leased Property sells the Leased Property, its liability for the performance of
its agreements in this Lease will end on the date of the sale of the Leased
Property, and Tenant will look solely to the purchaser for the performance of
those agreements. For purposes of this section, any holder of a mortgage or
security agreement which affects the Leased Property at any time, and any
landlord under any lease to which this Lease is subordinate at any time, will be
a subsequent owner of the Leased Property when it succeeds to the interest of
Landlord or any subsequent owner of the Leased Property.
   17.5   Assignment by Landlord. Landlord may transfer, assign, mortgage,
collaterally assign, or otherwise dispose of Landlord’s interest in this Lease
or the Leased Property.
ARTICLE 18: HOLDOVER AND SURRENDER
   18.1   Holding Over. If Tenant, with or without the express or implied
consent of Landlord, continues to hold and occupy the Leased Property (or any
part thereof) after the expiration of the Term or earlier termination of this
Lease (other than pursuant to Tenant’s purchase of the Leased Property), such
holding over beyond the Term and the acceptance or collection of Rent in the
amount specified below by Landlord shall operate and be construed as creating a
tenancy from month to month and not for any other term whatsoever. Said
month-to-month tenancy may be terminated by Landlord by giving Tenant five days
written notice, and at any time thereafter Landlord may re-enter and take
possession of the Leased Property. If, without Landlord’s consent or at
Landlord’s request, Tenant continues after the expiration of the Term or earlier
termination of this Lease to hold and occupy the Leased Property whether as a
month-to-month tenant or a tenant at sufferance or otherwise, Tenant shall pay
Rent for each month in an amount equal to the sum of [i] one and one-half
(1-1/2) times the


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  41  

--------------------------------------------------------------------------------

 

Base Rent payable during the month in which such expiration or termination
occurs, plus [ii] all General Additional Rent accruing during the month, plus
[iii] any and all other sums payable by Tenant pursuant to this Lease. During
any continued tenancy after the expiration of the Term or earlier termination of
this Lease, Tenant shall be obligated to perform and observe all of the terms,
covenants and conditions of this Lease, but shall have no rights hereunder other
than the right, to the extent given by applicable law, to continue its occupancy
and use of the Leased Property until the tenancy is terminated. Nothing
contained herein shall constitute the consent, express or implied, of Landlord
to the holding over of Tenant after the expiration or earlier termination of
this Lease.
   18.2   Surrender. Except for [i] Permitted Alterations; [ii] normal and
reasonable wear and tear (subject to the obligation of Tenant to maintain the
Leased Property in good order and repair during the Term); and [iii] damage and
destruction not required to be repaired by Tenant, Tenant shall surrender and
deliver up the Leased Property at the expiration or termination of the Term in
as good order and condition as they were in at the time they first became
subject to the terms of this Lease. The provisions of this §18.2 shall not apply
in the event of the termination of the Lease upon the exercise by Tenant of the
rights set forth in Article 13.
   18.3   Indemnity. If Tenant fails to surrender the entire Leased Property or
any part thereof upon the expiration or termination of this Lease in a timely
manner and in accordance with the provisions of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall defend, indemnify
and hold Landlord, its principals, officers, directors, agents, and employees
harmless from loss or liability resulting from such failure, including, without
limiting the generality of the foregoing, loss of rental with respect to any new
lease in which the rental payable thereunder exceeds the Rent collected by
Landlord pursuant to this Lease during Tenant’s hold-over and any claims by any
proposed new tenant founded on Tenant’s failure to surrender the Leased
Property. The provisions of this Article 18 shall survive the expiration or
termination of this Lease. The provisions of this §18.3 shall not apply in the
event of the termination of this Lease upon the exercise by Tenant of the rights
set forth in Article 13.
ARTICLE 19: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES
   19.1   Quiet Enjoyment. So long as Tenant performs all of its obligations
under this Lease, Tenant’s possession of the Leased Property will not be
disturbed by Landlord or any party claiming by, through or under Landlord.
   19.2   Subordination. Subject to the terms and conditions of this section,
this Lease and Tenant’s rights under this Lease are subordinate to any ground
lease or underlying lease, first mortgage, first deed of trust, or other first
lien against the Leased Property, together with any renewal, consolidation,
extension, modification or replacement thereof, which now or at any subsequent
time affects the Leased Property or any interest of Landlord in the Leased
Property, except to the extent that any such instrument expressly provides that
this Lease is superior. The foregoing subordination provision is expressly
conditioned upon any lessor or


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  42  

--------------------------------------------------------------------------------

 

mortgagee being obligated and bound to recognize Tenant as the tenant under this
Lease, and such lessor or mortgagee shall have no right to disturb Tenant’s
possession, use and occupancy of the Leased Property or Tenant’s enjoyment of
its rights under this Lease unless and until an Event of Default occurs
hereunder. Any foreclosure action or proceeding by any mortgagee with respect to
the Leased Property shall not affect Tenant’s rights under this Lease and shall
not terminate this Lease unless and until an Event of Default occurs hereunder.
The foregoing provisions will be self-operative, and no further instrument will
be required in order to effect them. However, Tenant shall execute, acknowledge
and deliver to Landlord, at any time and from time to time upon demand by
Landlord, such documents as may be requested by Landlord or any mortgagee or any
holder of any mortgage or other instrument described in this section, to confirm
or effect any such subordination, provided that any such document shall include
a nondisturbance provision as set forth in this section satisfactory to Tenant.
Any mortgagee of the Leased Property shall be deemed to be bound by the
nondisturbance provision set forth in this section. If Tenant fails or refuses
to execute, acknowledge, and deliver any such document within 20 days after
written demand, Landlord may execute acknowledge and deliver any such document
on behalf of Tenant as Tenant’s attorney-in-fact. Tenant hereby constitutes and
irrevocably appoints Landlord, its successors and assigns, as Tenant’s
attorney-in-fact to execute, acknowledge, and deliver on behalf of Tenant any
documents described in this section. This power of attorney is coupled with an
interest and is irrevocable.
   19.3   Attornment. If any holder of any mortgage, indenture, deed of trust,
or other similar instrument described in §19.2 succeeds to Landlord’s interest
in the Leased Property, Tenant will pay to such holder all Rent subsequently
payable under this Lease. Tenant shall, upon request of anyone succeeding to the
interest of Landlord, automatically become the tenant of, and attorn to, such
successor in interest without changing this Lease. The successor in interest
will not be bound by [i] any payment of Rent for more than one month in advance
unless actually received by such successor; [ii] any amendment or modification
of this Lease thereafter made without its consent as provided in this Lease;
[iii] any claim against Landlord arising prior to the date on which the
successor succeeded to Landlord’s interest; or [iv] any claim or offset of Rent
against Landlord. Upon request by Landlord or such successor in interest and
without cost to Landlord or such successor in interest, Tenant will execute,
acknowledge and deliver an instrument or instruments confirming the attornment.
If Tenant fails or refuses to execute, acknowledge, and deliver any such
instrument within 20 days after written demand, then Landlord or such successor
in interest will be entitled to execute, acknowledge, and deliver any document
on behalf of Tenant as Tenant’s attorney-in-fact. Tenant hereby constitutes and
irrevocably appoints Landlord, its successors and assigns, as Tenant’s
attorney-in-fact to execute, acknowledge, and deliver on behalf of Tenant any
such document. This power of attorney is coupled with an interest and is
irrevocable.
   19.4   Estoppel Certificates. At the request of Landlord or any mortgagee or
purchaser of the Leased Property, Tenant shall execute, acknowledge, and deliver
an estoppel certificate, in recordable form, in favor of Landlord or any
mortgagee or purchaser of the Leased Property certifying the following: [i] that
the Lease is unmodified and in full force and effect, or if there have been
modifications that the same is in full force and effect as modified and stating
the modifications; [ii] the date to which Rent and other charges have been paid;
[iii] whether Tenant or Landlord is in default or whether there is any fact or
condition known to Landlord or


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  43  

--------------------------------------------------------------------------------

 

Tenant which, with notice or lapse of time, or both, would constitute a default,
and specifying any existing default, if any; [iv] that Tenant has accepted and
occupies the Leased Property; [v] that Tenant has no defenses, set-offs,
deductions, credits, or counterclaims against Landlord, if that be the case, or
specifying such that exist; and [vi] such other information as may reasonably be
requested by Landlord or any mortgagee or purchaser. Any purchaser or mortgagee
may rely on this estoppel certificate. If Tenant fails to deliver the estoppel
certificates to Landlord within 10 days after the request of Landlord, then
Tenant shall be deemed to have certified that [a] the Lease is in full force and
effect and has not been modified, or that the Lease has been modified as set
forth in the certificate delivered to Tenant; [b] Tenant has not prepaid any
Rent or other charges except for the current month; [c] Tenant has accepted and
occupies the Leased Property; [d] neither Tenant nor Landlord is in default nor
is there any fact or condition which, with notice or lapse of time, or both,
would constitute a default; and [e] Tenant has no defenses, set-offs,
deductions, credits, or counterclaims against Landlord. Tenant hereby
irrevocably appoints Landlord as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on Tenant’s behalf any estoppel certificate to which
Tenant does not object within 10 days after Landlord sends the certificate to
Tenant. This power of attorney is coupled with an interest and is irrevocable.
ARTICLE 20: REPRESENTATIONS AND WARRANTIES
   Tenant hereby makes the following representations and warranties, as of the
Effective Date, to Landlord and acknowledges that Landlord is granting the Lease
in reliance upon such representations and warranties. Tenant’s representations
and warranties shall survive the Closing and, except to the extent made as of a
specific date, shall continue in full force and effect until the obligations of
Tenant under this Lease have been performed in full.
   20.1   Organization and Good Standing. Tenant is a corporation, duly
organized, validly existing and in good standing under the laws of its
Organization State. Tenant is qualified to do business in and is in good
standing under the laws of the Facility State(s).
   20.2   Power and Authority. Tenant has the power and authority to execute,
deliver and perform this Lease. Tenant has taken all requisite action necessary
to authorize the execution, delivery and performance of their respective
obligations under this Lease.
   20.3   Enforceability. This Lease constitutes a legal, valid, and binding
obligation of Tenant enforceable in accordance with its terms except as such
enforceability may be limited by creditors rights laws and general principles of
equity.
   20.4   Government Authorizations. The Facility is in compliance with all
Legal Requirements. All Government Authorizations are in full force and effect.
Except as otherwise noted in Exhibit G, Tenant holds all Government
Authorizations necessary for the operation of the Facility in accordance with
the Facility Uses. No prior notice to or approval from any licensure authority
is required in connection with the Lease other than those notices which have
been given or approvals which have been obtained prior to the Commencement Date.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  44  

--------------------------------------------------------------------------------

 



   20.5   Consents. The execution, delivery and performance of this Lease will
not require any consent, approval, authorization, order, or declaration of, or
any filing or registration with, any court, any federal, state, or local
governmental or regulatory authority, or any other person or entity, the absence
of which would materially impair the ability of Tenant to operate the Facility
for the Facility Uses except for any post-closing filing related to the
licensure of the Facility.
   20.6   No Violation. The execution, delivery and performance of this Lease
[i] do not and will not conflict with, and do not and will not result in a
breach of Tenant’s Organizational Documents; [ii] do not and will not conflict
with, and do not and will not result in a breach of, and do not and will not
constitute a default under (or an event which, with or without notice or lapse
of time, or both, would constitute a default under), any of the terms,
conditions or provisions of any agreement or other instrument or obligation to
which Tenant is a party or by which its assets are bound; and [iii] do not and
will not violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Tenant.
   20.7   Chief Executive Office. As of the Effective Date, Tenant maintains its
chief executive office and its books and records at Tenant’s address set forth
in the introductory paragraph of this Lease, it being understood and agreed that
nothing herein shall be construed as prohibiting Tenant from changing its chief
executive office at any time during the Term provided, however, prior notice
thereof shall be required to be given to Landlord in accordance with the
requirements of Section 14.7 hereof.
ARTICLE 21: SECURITY INTEREST
   21.1   Collateral. Tenant hereby grants to each Landlord (individually and
collectively called “Secured Party”) a security interest in the following
described property located at, related to or used in connection with a Leased
Property, whether now owned or hereafter acquired by Tenant (the “Collateral”),
to secure the payment and performance of the obligations of Tenant under this
Lease:
 1. All machinery, furniture, equipment, trade fixtures, appliances, inventory
    and all other goods (as “equipment”, “inventory” and “goods” are defined for
    purposes of Article 9 (“Article 9”) of the Uniform Commercial Code as
    adopted in Washington) and any leasehold interest of Tenant in any of the
    foregoing, including, without limitation, those items which are to become
    fixtures or which are building supplies and materials to be incorporated
    into any improvement or fixture.
 2. All accounts, deposit accounts, money, investment property, contract rights,
    general intangibles, instruments, documents, and chattel paper [as
    “accounts”, “contract rights”, “general intangibles”, “instruments”,
    “documents”, and “chattel paper”, are defined for purposes of Article 9] now
    or hereafter arising.



3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  45  

--------------------------------------------------------------------------------

 



 1. All franchises, permits, licenses, operating rights, certifications,
    approvals, consents, authorizations and other general intangibles,
    including, without limitation, certificates of need, state health care
    facility licenses, and Medicare and Medicaid provider agreements, to the
    extent permitted by law.
 2. Unless expressly prohibited by the terms thereof, all contracts, agreements,
    contract rights and materials relating to the design, construction,
    operation or management of any improvements, including, but not limited to,
    plans, specifications, drawings, blueprints, models, mock-ups, brochures,
    flyers, advertising and promotional materials and mailing lists.
 3. All subleases, occupancy agreements, license agreements and concession
    agreements, written or unwritten, of any nature, now or hereafter entered
    into, and all right, title and interest of Tenant thereunder; and including,
    without limitation, Tenant’s right, if any, to cash or securities deposited
    thereunder whether or not the same was deposited to secure performance by
    the subtenants, occupants, licensees and concessionaires of their
    obligations thereunder, including the right to receive and collect the
    rents, revenues, and other charges thereunder.
 4. All ledger sheets, files, records, computer programs, tapes, other
    electronic data processing materials, and other documentation.
 5. The products and proceeds of the preceding listed property, including,
    without limitation, cash and non-cash proceeds, proceeds of proceeds, and
    insurance proceeds.

   21.2   Additional Documents. At the request of Landlord, Tenant shall execute
additional security agreements, financing statements, and such other documents
as may be requested by Landlord to maintain and perfect such security interest.
Tenant hereby irrevocably appoints Landlord, its successors and assigns, as
Tenant’s attorney-in-fact to execute, acknowledge, deliver and file such
documents on behalf of Tenant. This power of attorney is coupled with an
interest and is irrevocable.
   21.3   Notice of Sale. With respect to any sale or other disposition of any
of the Collateral after the occurrence of an Event of Default, Landlord and
Tenant agree that the giving of five days’ notice by Landlord, sent by overnight
delivery, postage prepaid, to Tenant’s notice address designating the time and
place of any public sale or the time after which any private sale or other
intended disposition of such Collateral is to be made, shall be deemed to be
reasonable notice thereof and Tenant waives any other notice with respect
thereto.
   21.4   Recharacterization. Landlord and Tenant intend this Lease to be a true
lease. However, if despite the parties’ intent, it is determined or adjudged by
a court for any reason that this Lease is not a true lease or if this Lease is
recharacterized as a financing arrangement, then this Lease shall be considered
a secured financing agreement and Landlord’s


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  46  

--------------------------------------------------------------------------------

 

title to the Leased Property shall constitute a perfected first priority lien in
Landlord’s favor on the Leased Property to secure the payment and performance of
all the obligations of Tenant hereunder.
ARTICLE 22: MISCELLANEOUS
   22.1   Notices. Landlord and Tenant hereby agree that all notices, demands,
requests, and consents (hereinafter “notices”) required to be given pursuant to
the terms of this Lease shall be in writing, shall be addressed to the addresses
set forth in the introductory paragraph of this Lease, and shall be served by
[i] personal delivery; [ii] certified mail, return receipt requested, postage
prepaid; or [iii] nationally recognized overnight courier. All notices shall be
deemed to be given upon the earlier of actual receipt or three Business Days
after mailing, or one Business Day after deposit with the overnight courier. Any
notices meeting the requirements of this section shall be effective, regardless
of whether or not actually received. Landlord or Tenant may change its notice
address at any time by giving the other party notice of such change.
   22.2   Advertisement of Leased Property. Landlord or its agent shall have the
right to enter the Leased Property at all reasonable times for the purpose of
exhibiting the Leased Property to others and to place upon the Leased Property
for and during the period commencing 120 days prior to the expiration of this
Lease, “for sale” or “for rent” notices or signs.
   22.3   Entire Agreement. This Lease contains the entire agreement between
Landlord and Tenant with respect to the subject matter hereof. No
representations, warranties, and agreements have been made by Landlord except as
set forth in this Lease. No oral agreements or understandings between Landlord
and Tenant shall survive execution of this Lease.
   22.4   Severability. If any term or provision of this Lease is held or deemed
by Landlord to be invalid or unenforceable, such holding shall not affect the
remainder of this Lease and the same shall remain in full force and effect,
unless such holding substantially deprives Tenant of the use of the Leased
Property or Landlord of the rents herein reserved, in which event this Lease
shall forthwith terminate as if by expiration of the Term.
   22.5   Captions and Headings. The captions and headings are inserted only as
a matter of convenience and for reference and in no way define, limit or
describe the scope of this Lease or the intent of any provision hereof.
   22.6   Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Washington, except as to matters under
which the laws of a State in which a respective Facility is located, or under
applicable procedural conflicts of laws rules, require the application of laws
of such other State, in which case the laws or conflicts of laws rules, as the
case may be, of such State shall govern to the extent required.
   22.7   Memorandum of Lease. Tenant shall not record this Lease. Tenant shall,
however, record a memorandum of lease approved by Landlord upon Landlord’s
request.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  47  

--------------------------------------------------------------------------------

 



   22.8   Waiver. No waiver by Landlord of any condition or covenant herein
contained, or of any breach of any such condition or covenant, shall be held or
taken to be a waiver of any subsequent breach of such covenant or condition, or
to permit or excuse its continuance or any future breach thereof or of any
condition or covenant, nor shall the acceptance of Rent by Landlord at any time
when Tenant is in default in the performance or observance of any condition or
covenant herein be construed as a waiver of such default, or of Landlord’s right
to terminate this Lease or exercise any other remedy granted herein on account
of such existing default.
   22.9   Binding Effect. This Lease will be binding upon and inure to the
benefit of the heirs, successors, personal representatives, and permitted
assigns of Landlord and Tenant.
   22.10   Modification. This Lease may only be modified by a writing signed by
both Landlord and Tenant. All references to this Lease, whether in this Lease or
in any other document or instrument, shall be deemed to incorporate all
amendments, modifications and renewals of this Lease, made after the date
hereof. If Tenant requests Landlord’s consent to any change in ownership, merger
or consolidation of Tenant (where such consent is required by the terms of this
Lease), any assumption of the Lease, or any modification of the Lease, Tenant
shall provide Landlord all relevant information and documents sufficient to
enable Landlord to evaluate the request. In connection with any such request,
Tenant shall pay to Landlord a fee in an amount equal to the lesser of $2,500.00
and Landlord’s actual reasonable attorney’s fees and expenses and other
reasonable out-of-pocket expenses incurred in connection with Landlord’s
evaluation of Tenant’s request, the preparation of any documents and amendments,
the subsequent amendment of any documents between Landlord and its lenders (if
applicable), and all related matters.
   22.11   No Merger. The surrender of this Lease by Tenant or the cancellation
of this Lease by agreement of Tenant and Landlord or the termination of this
Lease on account of Tenant’s default will not work a merger, and will, at
Landlord’s option, terminate any subleases or operate as an assignment to
Landlord of any subleases. Landlord’s option under this paragraph will be
exercised by notice to Tenant and all known subtenants of the Leased Property.
   22.12   Laches. No delay or omission by either party hereto to exercise any
right or power accruing upon any noncompliance or default by the other party
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.
   22.13   Construction of Lease. Each of Landlord and Tenant has participated
in the drafting and negotiation of this Lease and accordingly Landlord and
Tenant agree that in the event of a dispute with respect to the interpretation
or enforcement of the terms hereof, it shall not be interpreted in favor of
either Landlord or Tenant or against either Landlord or Tenant merely because of
their efforts in preparing it.
   22.14   Counterparts. This Lease may be executed in multiple counterparts,
each of which shall be deemed an original hereof.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  48  

--------------------------------------------------------------------------------

 



   22.15   Custody of Escrow Funds. Any funds paid to Landlord in escrow
hereunder may be held by Landlord or, at Landlord’s election, by a financial
institution, the deposits or accounts of which are insured or guaranteed by a
federal or state agency. The funds shall not be deemed to be held in trust, may
be commingled with the general funds of Landlord or such other institution, and
shall not bear interest.
   22.16   Exhibits. All of the exhibits referenced in this Lease are attached
hereto and incorporated herein.
   22.17   WAIVER OF JURY TRIAL. LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER
ON ALL MATTERS ARISING OUT OF THIS LEASE OR THE USE AND OCCUPANCY OF THE LEASED
PROPERTY (EXCEPT CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE). IF LANDLORD
COMMENCES ANY SUMMARY PROCEEDING FOR NONPAYMENT OF RENT, TENANT WILL NOT
INTERPOSE, AND WAIVES THE RIGHT TO INTERPOSE, ANY COUNTERCLAIM IN ANY SUCH
PROCEEDING.
   22.18   CONSENT TO JURISDICTION. TENANT HEREBY IRREVOCABLY SUBMITS AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT HAVING JURISDICTION OVER KING COUNTY, WASHINGTON OR ANY COUNTY IN WHICH A
FACILITY IS LOCATED FOR ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO [I] THE COMMITMENT; [II] THIS LEASE; OR [III] ANY
DOCUMENT EXECUTED BY TENANT IN CONNECTION WITH THIS LEASE. TENANT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT TENANT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR
PROCEEDING. TENANT AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
   TENANT AGREES NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING AGAINST
LANDLORD OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF LANDLORD,
CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THIS LEASE OR ANY RELATED
DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT HAVING JURISDICTION
OVER KING COUNTY, WASHINGTON UNLESS SUCH COURT LACKS IN PERSONAM OR SUBJECT
MATTER JURISDICTION IN WHICH CASE TENANT SHALL HAVE THE RIGHT TO INSTITUTE SUCH
ACTION OR PROCEEDING BEFORE ANY COURT HAVING SUCH JURISDICTION.


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  49  

--------------------------------------------------------------------------------

 



   22.19   Attorney’s Fees and Expenses. In the event of a dispute with respect
to the enforcement or interpretation of this Lease, the prevailing party shall
be entitled to collect from the other its reasonable costs and attorneys fees,
including its costs and fees on appeal.
   22.20   Survival. The following provisions shall survive termination of the
Lease: Article 8 (Defaults and Remedies); Article 9 (Damage and Destruction);
Article 10 (Condemnation); §15.7 (Transfer of License and Facility Operations);
§15.8 (Bed Operating Rights); §17.2 (Assignment or Sublease); Article 18
(Holdover and Surrender); Article 21 (Security Interest) and §22.20 (Survival).
   22.21   Time. Time is of the essence in the performance of this Lease.
   22.22   Landlord’s Consent. Whenever Tenant is required to secure the consent
of Landlord under this Lease, Landlord shall have the right to condition the
granting or withholding of such consent on the receipt by Landlord of any Lender
consent required under the documents evidencing the Facility Debt.
   IN WITNESS WHEREOF, the parties hereto have executed this Lease or caused the
same to be executed by their respective duly authorized officers as of the date
first set forth above.
 



LANDLORD:                   GRAND TERRACE ASSISTED LP


                   By   GRAND TERRACE INVESTORS LLC,
                       its General Partner




                       By   /s/ Daniel R. Baty   
                        Daniel R. Baty, its Manager


TENANT:                   EMERITUS CORPORATION


                       /s/William M. Shorten
                   By:   William M. Shorten__________
                   Its:   Director of Real Estate Finance_


 


3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  50  

--------------------------------------------------------------------------------

 




STATE OF WASHINGTON   )
) SS:
COUNTY OF KING   )


   The foregoing instrument was acknowledged before me this 26th day of
_May___________, 2004 by _William M. Shorten_______, the Director of Real Estate
Finance of Emeritus Corporation, a Washington corporation, on behalf of the
corporation.


/s/Kimberly Bottemiller
Notary Public


My Commission Expires:10/9/04   [SEAL]




STATE OF WASHINGTON   )
) SS:
COUNTY OF KING   )


   The foregoing instrument was acknowledged before me this ___ day of
___________, 2004 by _________________________, the _________________________ of
GRAND TERRACE INVESTORS LLC, general partner of GRAND TERRACE ASSISTED LP, a
Washington limited partnership, on behalf of the limited partnership.



Notary Public


My Commission Expires:   [SEAL]







3360\019:05/27/04   --LEASE 7
TBARKE\COLUMBIA PACIFIC MGT\GRAND TERRACE




  51  

--------------------------------------------------------------------------------



EXHIBIT A: FACILITY INFORMATION


Facility Name
Licensed Operator
Street Address
County
Facility Type (per license)
Units

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The Terrace
 
Emeritus Corporation (Application pending – see Section 17.1)
 
22325 Barton Road
Grand Terrace, CA
87 Assisted Living Units

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







EXHIBIT B: LEGAL DESCRIPTION




Legal Description of Land


The northerly 62.60 feet of the easterly 66 feet of Lot 14 and the northerly
62.60 feet of that portion of Lot 15, lying westerly of the westerly line of the
right of way of the Gage Canal, and also that portion of Lot 2 lying below and
westerly of the westerly line of the right of way of the Gage Canal, all in
Section 5, Township 2 South, Range 4 West, San Bernardino Base and Meridian, in
the City of Grand Terrace, County of San Bernardino, State of California,
according to map showing lands of the East Riverside Land Company, as per plat
recorded in Book 6 of Maps, Page 44, records of said County.


Excepting therefrom that portion of said Lot 2 described as follows:


Beginning at the northwest corner of said Lot 2; thence south along the west
line of said Lot 2, a distance of 415.27 feet; thence east 150 feet; thence
north 415.27 feet to the north line of said Lot 2; thence west along the said
north line of Lot 2, 150 feet to the Point of Beginning.


Also, excepting the interest of the County of San Bernardino in any portion of
said land lying within Barton Road as it now exists.


Said land being more particularly described as follows:


A portion of Lots 2, 14 and 15 of Section 5, Township 2 South, Range 4 West, San
Bernardino Base and Meridian, according to maps of lands of the East Riverside
Land Company, recorded in Book 6 of Maps, Page 44, records of said points, more
particularly described as follows:


Commencing at the northwest corner of Lot 2, thence north 89 deg. 50' 33" east
along the north line of Lot 2, 150.07 feet to the True Point Of Beginning;
thence continuing along said north line 140.21 feet to the intersection of the
westerly project line of the Gage Canal; thence south 08 deg. 56' 43" west along
said westerly line, 33.03 feet; thence south 12 deg. 56' 34" west along said
westerly line, 251.51 feet; thence continuing along said westerly line through a
curve that is concave easterly having a delta of 38 deg. 59' 27" and a radius of
211.28 feet a distance of 143.78 feet; thence south 26 deg. 02' 53" east along
said westerly line, 110.97 feet; thence south 22 deg. 47' 57" east along said
westerly line, 82.24 feet; thence continuing along said westerly line through a
curve that is concave southwesterly having a delta of 15 deg. 48' 47" and a
radius of 335.86 feet a distance of 92.69 feet to the intersection of a line
that is 62.60 feet southerly of and parallel with the north line of Lot 15;
thence south 89 deg. 58' 26" west along said parallel line, a distance of 413.60
feet to the westerly line of the east 66.00 feet of Lot 14; thence north 00 deg.
08' 17" west along said line, 62.60 feet to the intersection of the north line
of Lot 14; thence north 89 deg. 58' 26" east along said north line 66.00 feet to
the northeast corner of Lot 14 and also being the southwest corner of Lot 2;
thence north 00 deg. 08' 17" west, along the west line of Lot 2, 204.15 feet to
the southwest corner of a deed recorded as Instrument No. 89-010380 dated
January 11, 1989; thence north 89 deg. 48' 15" east along the south line of said
deed, 150.00 feet; thence north 00 deg. 07' 37" west, along the east line of
said deed 415.17 feet to the POINT OF BEGINNING.

  52  

--------------------------------------------------------------------------------



EXHIBIT C: PERMITTED EXCEPTIONS


 1. PROPERTY TAXES, INCLUDING ANY ASSESSMENTS COLLECTED WITH TAXES, TO BE LEVIED
    FOR THE FISCAL YEAR 2004-2005 THAT ARE A LIEN NOT YET DUE.
 2. THE LIEN OF SUPPLEMENTAL TAXES, IF ANY, ASSESSED PURSUANT TO THE PROVISIONS
    OF CHAPTER 3.5 (COMMENCING WITH SECTION 75) OF THE REVENUE AND TAXATION CODE
    OF THE STATE OF CALIFORNIA.
 3. WATER RIGHTS, CLAIMS OR TITLE TO WATER, WHETHER OR NOT SHOWN BY THE PUBLIC
    RECORDS.
 4. AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS
    RESERVED IN A DOCUMENT

PURPOSE:       ALL PURPOSES APPERTAINING TO IRRIGATING
AND DOMESTIC WATER DITCHES, PIPES, FLUMES AND
APPARATUS TOGETHER WITH THE PERPETUAL RIGHT
OF ENTRY UPON AND OVER SUCH PORTIONS OF SAID
LAND AS MAY BE NECESSARY AND CONVENIENT FOR
THE PROPERTY EXERCISE OF SAID RESERVED RIGHTS
RECORDED:       IN BOOK 157 PAGE 342 OF DEEDS
5.AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET
FORTH IN A DOCUMENT
GRANTED TO:   SOUTHERN CALIFORNIA EDISON COMPANY
PURPOSE:       UTILITIES
RECORDED:       IN BOOK 2124 PAGE 201 OFFICIAL RECORDS
6.AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET
FORTH IN A DOCUMENT
GRANTED TO:   SOUTHERN CALIFORNIA EDISON COMPANY
PURPOSE:       UTILITIES
RECORDED:       IN BOOK 4648 PAGE 217 OFFICIAL RECORDS
7.AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET
FORTH IN A DOCUMENT
GRANTED TO:   COUNTY OF SAN BERNARDINO
PURPOSE:       HIGHWAY AND ROAD PURPOSES
RECORDED:       IN BOOK 5860 PAGE 671 OFFICIAL RECORDS
- -
  53  

--------------------------------------------------------------------------------

 



8.AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET
FORTH IN A DOCUMENT
GRANTED TO:   SOUTHERN CALIFORNIA EDISON COMPANY
PURPOSE:       UTILITIES
RECORDED:       SEPTEMBER 25, 1987 AS INSTRUMENT NO. 87-345831
       OFFICIAL RECORDS
9.AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET
FORTH IN A DOCUMENT
GRANTED TO:   BARTON 88 INVESTMENT ASSOCIATES, A CALIFORNIA
LIMITED PARTNERSHIP
PURPOSE:       SEWER, WATER AND DRAINAGE PURPOSES
RECORDED:       JUNE 12, 1990 AS INSTRUMENT NO. 90-229412 OFFICIAL
RECORDS
10.AN EASEMENT FOR THE PURPOSE SHOWN BELOW AND RIGHTS INCIDENTAL THERETO AS SET
FORTH IN A DOCUMENT
GRANTED TO:   BARTON 88 INVESTMENT ASSOCIATES
PURPOSE:       PUBLIC SAFETY AND FIRE VEHICULAR EMERGENCY
ACCESS
RECORDED:       SEPTEMBER 24, 1990 AS INSTRUMENT NO. 90-381165
OFFICIAL RECORDS
11.A DEED OF TRUST TO SECURE AN INDEBTEDNESS IN THE ORIGINAL AMOUNT SHOWN BELOW
DATED:       DECEMBER 30, 1998
TRUSTOR:       AL INVESTORS GRAND TERRACE LLC, A WASHINGTON
LIMITED LIABILITY COMPANY
TRUSTEE:       FIRST AMERICAN TITLE INSURANCE COMPANY
BENEFICIARY:   GMAC COMMERCIAL MORTGAGE CORPORATION, A
CALIFORNIA CORPORATION
RECORDED:       JANUARY 7, 1999 AS INSTRUMENT NO. 19990005815
OFFICIAL RECORDS
ASSUMED AND AMENDED BY ASSUMPTION OF, AND AMENDMENT TO, DEED OF TRUST, SECURITY
AGREEMENT AND FIXTURE FILING BETWEEN GRAND TERRACE ASSISTED LP AND GMAC
COMMERCIAL MORTGAGE CORPORATION DATED JUNE 1, 2004.
- -
  54  

--------------------------------------------------------------------------------

 



12.AN ASSIGNMENT OF ALL MONIES DUE, OR TO BECOME DUE AS RENT OR OTHERWISE FROM
SAID LAND, AS WELL AS THE LESSOR'S INTERESTS UNDER THE LEASES REFERRED TO
THEREIN, TO SECURE PAYMENT OF AN INDEBTEDNESS, SHOWN BELOW AND UPON THE TERMS
AND CONDITIONS THEREIN.
ASSIGNED TO:       GMAC COMMERCIAL MORTGAGE CORPORATION,
           A CALIFORNIA CORPORATION
BY:               AL INVESTORS GRAND TERRACE LLC, A
WASHINGTON LIMITED LIABILITY COMPANY
RECORDED:           JANUARY 7, 1999 AS INSTRUMENT NO. 19990005816
OFFICIAL RECORDS


ASSUMED AND AMENDED BY ASSUMPTION OF, AND AMENDMENT TO, ASSIGNMENT OF LEASES AND
RENTS BETWEEN GRAND TERRACE ASSISTED LP AND GMAC COMMERCIAL MORTGAGE CORPORATION
DATED JUNE 1, 2004.
13.A FINANCING STATEMENT FILED IN THE OFFICE OF THE COUNTY RECORDER, SHOWING
DEBTOR:           GRAND TERRACE ASSISTED LP
SECURED PARTY:       GMAC COMMERCIAL MORTGAGE CORPORATION


14. EASEMENT RECORDED MAY 22, 1987 AS INSTRUMENT NO. 87-173290.


15. MEMORANDUM OF MANAGEMENT AGREEMENT WITH OPTION TO PURCHASE DATED DECEMBER
30, 1998 BETWEEN AL INVESTORS LLC AND EMERITUS MANAGEMENT LLC, RECORDED MARCH
24, 1999 AS INSTRUMENT NO. 19990120307.
- -
  55  

--------------------------------------------------------------------------------

 

EXHIBIT D: BASE RENT
The Base Rent for the Initial Facility shall be equal to the sum of [i] the
principal and interest payments due and payable on the Facility Debt and which
relate to the period from and after the Effective Date (the “Debt Service Rent”)
plus [ii] an amount per month as necessary to provide a return on the equity
invested by Daniel R. Baty in the Facility with such return calculated at the
same rate of interest as the then effective interest rate under the Facility
Debt (the "Equity Return Rent") plus [iii] an amount equal to fifty percent
(50%) of the Facility Cash Flow for the preceding month (the “Cash Flow Rent”).
Each payment of the Debt Service Rent shall be due and payable on the first day
of each month commencing on June 1, 2004 and shall be accompanied by a
reasonably detailed calculation of the Debt Service Rent payment and of the then
outstanding principal balance of the Refinancing Debt used for purposes of such
calculation, if and to the extent such outstanding principal balance is other
than the actual outstanding principal balance of the Refinancing Debt. In
addition, a Debt Service Rent payment shall be due and payable on the last day
of the Term of the Lease, whether by expiration or earlier termination of the
Lease in accordance with the terms thereof, which Debt Service Rent payment will
be equal to that portion of the next payment due and payable on the Facility
Debt which relates to the interest accrued during the month in which the Lease
Term expires or is earlier terminated.
Each payment of Cash Flow Rent shall be due and payable monthly in arrears as
soon as the calculation of Facility Cash Flow is available but in no event later
than the twenty fifth (25th) day of the month following the applicable month for
which the Cash Flow Rent relates, with the first such payment due as soon as the
calculation of Facility Cash Flow for the month of June 2004 is available but in
no event later than July 30, 2004, and shall be accompanied by a reasonably
detailed calculation of the Cash Flow Rent payment. Each payment of the Equity
Return Rent will be due and payable on the same day as the Cash Flow Rent.
The Cash Flow Rent paid by Tenant shall be subject to the following adjustments:
 1. With each Cash Flow Rent payment due in January of each calendar year,
    commencing with the Cash Flow Rent payment due in January, 2005, Tenant
    shall provide Landlord with a reconciliation (the “Annual Cash Flow Rent
    Reconciliation Schedule”) showing the actual Cash Flow Rent due for the
    preceding twelve (12) months based on the annual Facility Cash Flow during
    such 12 month period (the “Cash Flow Rent Due”) as compared to the Cash Flow
    Rent paid during such 12 month period (the “Cash Flow Rent Paid”) and to the
    extent the Cash Flow Rent Paid is greater than the Cash Flow Rent Due,
    Landlord shall remit such excess to Tenant within five (5) days after
    receipt of the Annual Cash Flow Rent Reconciliation Schedule and, to the
    extent the Cash Flow Rent Paid is less than the Cash Flow Rent Due, Tenant
    shall remit such shortfall to Landlord within five (5) days after delivery
    of the Annual Cash Flow Rent Reconciliation Schedule. Notwithstanding the
    foregoing, the first such Annual Cash Flow Rent Reconciliation Schedule will
    be provided on January 1, 2005 and will cover the period from the
    Commencement Date to December 31, 2004.
 2. The Cash Flow Rent Paid in any calendar year shall be subject to further
    adjustment to the extent that at any time during or after the calendar year
    Tenant makes an Insurance Payment for a claim which arose during the Lease
    Term. The amount of such adjustment shall be equal to the lesser of (i) the
    Cash Flow Rent Paid in the calendar year in which such claim arose and with
    respect to which such Insurance Payment relates or (ii) 50% of the amount of
    such Insurance Payment. Such adjustment shall be due and owing from Landlord
    to Tenant within five (5) days after Landlord’s receipt of a written demand
    therefor, accompanied by reasonably detailed supporting documentation with
    respect to the amount and nature of the Insurance Payment.

Base Rent shall be prorated for any partial month in which the Term commences or
terminates.





  56  

--------------------------------------------------------------------------------



EXHIBIT E: DOCUMENTS TO BE DELIVERED
   Tenant shall deliver each of the following documents to Landlord, to the
extent applicable, no later than the date specified for each document:
 1. Annual Financial Statement of Tenant (audited) and Facility Financial
    Statement (audited) – within 90 days after the end of each fiscal year.
 2. Annual Facility Budget and Annual Company Budget not later than 45 days
    after the beginning of the next fiscal year.
 3. Periodic Financial Statement of Tenant, (unaudited) – within 45 days after
    the end of each quarter.
 4. Monthly Facility Financial Statement – within 30 days after the end of each
    month.





  57  

--------------------------------------------------------------------------------



EXHIBIT F
MONTHLY FINANCIAL STATEMENT AND CENSUS DATA
Facility Name:
Grand Terrace

--------------------------------------------------------------------------------

Management Company:
Emeritus Corporation

--------------------------------------------------------------------------------

Report Date:
 

--------------------------------------------------------------------------------



 
 
Month
Ending
(Date)

 
Month
Ending
(Date)

 
Month
Ending
(Date)

 
Month
Ending
(Date)

 
12Mths
Ending
(Date)

 
Census Data
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Total Number of Units
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Number of Days in Period
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Total Resident Days Available
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Resident Utilization Days
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Medicaid
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Private
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Medicare
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Other Payor (Specify)
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Total Utilization Days
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Average Occupancy
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
Debt Service Coverage Analysis
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

(C)
Net Routine Patient (Resident) Revenue
 
 
 
 
 
 
 
 
 
 
Other Revenues
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Total Revenues
 
 
 
 
 
 
 
 
 
 
Total Expenses
 
 
 
 
 
 
 
 
 
 
Pre-Tax Income
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
Add Back
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Depreciation and Amortization
 
 
 
 
 
 
 
 
 
 
Interest on ______________ loan (or Facility Lease Expense)
 
 
 
 
 
 
 
 
 
 
Extraordinary Items
 
 
 
 
 
 
 
 
 
(A)
Net Operating Income after Actual Management Fees
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
(B)
Principal and Interest payments due for the period
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
(A) (B)
Debt Service Coverage after Actual Mgmt. Fees
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
(A)
Net Operating Income after Actual Management Fees
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

+
Add Back
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Actual Management Fees
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

-
Less
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

(C) * 5%
Assumed Management Fees (1)
 
 
 
 
 
 
 
 
 
(D)
Net Operating Income after Assumed Management Fees
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
(D) (B)
Debt Service Coverage after Assumed Mgmt. Fees
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

I certify the above to be true and correct in all material respects. Dated this
_____ day of _______________.
By:
 
Name:
 
Title:
 

--------------------------------------------------------------------------------

(1) Percentage used as defined in definitions section of Loan Agreement.






B-
  58  

--------------------------------------------------------------------------------



EXHIBIT G: GOVERNMENT AUTHORIZATIONS
TO BE OBTAINED

As described in Section 17.1, Tenant has applied to the State of California for
the New License.
- -
  59  

--------------------------------------------------------------------------------

 




  60  